 



Exhibit 10.1
 
 
$225,000,000
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of October 3, 2003
Amended and Restated as of February 6, 2007,
among
BASIC ENERGY SERVICES, INC., a Delaware corporation,
as Borrower,
THE SUBSIDIARY GUARANTORS PARTY HERETO,
as Subsidiary Guarantors,
THE LENDERS PARTY HERETO,
and
BANK OF AMERICA, N.A.,
as Syndication Agent,
CAPITAL ONE, NATIONAL ASSOCIATION,
as Documentation Agent,
BNP PARIBAS,
as Documentation Agent,
and
UBS AG, STAMFORD BRANCH,
as Issuing Bank, Administrative Agent and Collateral Agent
________________________
UBS SECURITIES LLC
Sole Lead Arranger and Bookrunner
________________________
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
      Page
 
  ARTICLE I        
 
  DEFINITIONS        
SECTION 1.01.
  Defined Terms     2  
SECTION 1.02.
  Classification of Loans and Borrowings     26  
SECTION 1.03.
  Terms Generally     26  
SECTION 1.04.
  Accounting Terms; GAAP     27  
 
           
 
  ARTICLE II        
 
           
 
  THE CREDITS        
 
           
SECTION 2.01.
  Commitments     27  
SECTION 2.02.
  Loans     27  
SECTION 2.03.
  Borrowing Procedure     28  
SECTION 2.04.
  Evidence of Debt; Repayment of Loans     29  
SECTION 2.05.
  Fees     29  
SECTION 2.06.
  Interest on Loans     30  
SECTION 2.07.
  Termination and Reduction of Commitments     31  
SECTION 2.08.
  Interest Elections     32  
SECTION 2.09.
  [Intentionally Omitted]     33  
SECTION 2.10.
  Optional and Mandatory Prepayments of Loans     33  
SECTION 2.11.
  Alternate Rate of Interest     36  
SECTION 2.12.
  Increased Costs     36  
SECTION 2.13.
  Breakage Payments     37  
SECTION 2.14.
  Payments Generally; Pro Rata Treatment; Sharing of Setoffs     38  
SECTION 2.15.
  Taxes     39  
SECTION 2.16.
  Mitigation Obligations; Replacement of Lenders     40  
SECTION 2.17.
  Swingline Loans     41  
SECTION 2.18.
  Letters of Credit     42  
SECTION 2.19.
  [Intentionally omitted]     48  
SECTION 2.20.
  [Intentionally omitted]     48  
SECTION 2.21.
  [Intentionally omitted]     48  
SECTION 2.22.
  Increase in Commitments     48  
SECTION 2.23.
  Revolving Loans     49  
 
           
 
  ARTICLE III        
 
           
 
  REPRESENTATIONS AND WARRANTIES        
 
           
SECTION 3.01.
  Organization; Powers     50  
SECTION 3.02.
  Authorization; Enforceability     50  
SECTION 3.03.
  Governmental Approvals; No Conflicts     50  
SECTION 3.04.
  Financial Statements     50  
SECTION 3.05.
  No Claims     50  
SECTION 3.06.
  Properties     51  

-i-

 



--------------------------------------------------------------------------------



 



             
SECTION 3.07.
  Intellectual Property     51  
SECTION 3.08.
  Condition and Maintenance of Equipment     52  
SECTION 3.09.
  Equity Interests and Subsidiaries     52  
SECTION 3.10.
  Litigation; Compliance with Laws     52  
SECTION 3.11.
  Agreements     53  
SECTION 3.12.
  Federal Reserve Regulations     53  
SECTION 3.13.
  Investment Company Act     53  
SECTION 3.14.
  Use of Proceeds     53  
SECTION 3.15.
  Taxes     53  
SECTION 3.16.
  No Material Misstatements     54  
SECTION 3.17.
  Labor Matters     54  
SECTION 3.18.
  Solvency     54  
SECTION 3.19.
  Employee Benefit Plans     54  
SECTION 3.20.
  Environmental Matters     55  
SECTION 3.21.
  Insurance     56  
SECTION 3.22.
  Security Documents     56  
SECTION 3.23.
  No Material Adverse Effect     57  
SECTION 3.24.
  Anti-Terrorism Law.     57  
 
           
 
  ARTICLE IV        
 
           
 
  CONDITIONS TO CREDIT EXTENSIONS        
 
           
SECTION 4.01.
  Conditions to Initial Credit Extension     58  
SECTION 4.02.
  Conditions to All Credit Extensions     63  
SECTION 4.03.
  Intentionally omitted     63  
SECTION 4.04.
  Conditions to Effectiveness of the Fourth Amendment and Restatement     63  
 
           
 
  ARTICLE V        
 
           
 
  AFFIRMATIVE COVENANTS        
 
           
SECTION 5.01.
  Financial Statements, Reports, etc.     64  
SECTION 5.02.
  Litigation and Other Notices     66  
SECTION 5.03.
  Existence; Businesses and Properties     66  
SECTION 5.04.
  Insurance     67  
SECTION 5.05.
  Obligations and Taxes     68  
SECTION 5.06.
  Employee Benefits     68  
SECTION 5.07.
  Maintaining Records; Access to Properties and Inspections     68  
SECTION 5.08.
  Use of Proceeds     68  
SECTION 5.09.
  Compliance with Environmental Laws; Environmental Reports     69  
SECTION 5.10.
  Interest Rate Protection     69  
SECTION 5.11.
  Additional Collateral; Additional Guarantors     69  
SECTION 5.12.
  Security Interests; Further Assurances     70  
SECTION 5.13.
  Information Regarding Collateral     70  

-ii-

 



--------------------------------------------------------------------------------



 



             
 
           
 
  ARTICLE VI        
 
           
 
  NEGATIVE COVENANTS        
 
           
SECTION 6.01.
  Indebtedness     71  
SECTION 6.02.
  Liens     72  
SECTION 6.03.
  Sale and Leaseback Transactions     74  
SECTION 6.04.
  Investment, Loan and Advances     74  
SECTION 6.05.
  Mergers, Consolidations, Sales of Assets and Acquisitions     76  
SECTION 6.06.
  Dividends     77  
SECTION 6.07.
  Transactions with Affiliates     78  
SECTION 6.08.
  Financial Covenants     78  
SECTION 6.09.
  Limitation on Modifications or Prepayment of Indebtedness; Modifications of
Certificate of Incorporation, or Other Constitutive Documents, By-laws and
Certain Other Agreements, etc.     78  
SECTION 6.10.
  Limitation on Certain Restrictions on Subsidiaries     79  
SECTION 6.11.
  Limitation on Issuance of Capital Stock     79  
SECTION 6.12.
  Limitation on Creation of Subsidiaries     80  
SECTION 6.13.
  Business     80  
SECTION 6.14.
  Limitation on Accounting Changes     80  
SECTION 6.15.
  Fiscal Year     80  
SECTION 6.16.
  [Intentionally Omitted]     80  
SECTION 6.17.
  Limitation on Further Negative Pledges     80  
SECTION 6.18.
  Anti-Terrorism Law; Anti-Money Laundering.     81  
 
           
 
  ARTICLE VII        
 
           
 
  GUARANTEE        
 
           
SECTION 7.01.
  The Guarantee     81  
SECTION 7.02.
  Obligations Unconditional     81  
SECTION 7.03.
  Reinstatement     82  
SECTION 7.04.
  Subrogation; Subordination     83  
SECTION 7.05.
  Remedies     83  
SECTION 7.06.
  Instrument for the Payment of Money     83  
SECTION 7.07.
  Continuing Guarantee     83  
SECTION 7.08.
  General Limitation on Guarantee Obligations     83  
 
           
 
  ARTICLE VIII        
 
           
 
  EVENTS OF DEFAULT        
 
           
SECTION 8.01.
  Events of Default     84  
 
           
 
  ARTICLE IX        
 
           
 
  COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS        
 
           
SECTION 9.01.
  Collateral Account.     86  
SECTION 9.02.
  Proceeds of Destruction, Taking and Collateral Dispositions     87  

-iii-

 



--------------------------------------------------------------------------------



 



             
 
           
SECTION 9.03.
  Application of Proceeds     87  
 
           
 
  ARTICLE X        
 
           
 
  THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT        
 
           
SECTION 10.01.
  Appointment     88  
SECTION 10.02.
  Agent in Its Individual Capacity     88  
SECTION 10.03.
  Exculpatory Provisions     88  
SECTION 10.04.
  Reliance by Agent     89  
SECTION 10.05.
  Delegation of Duties     89  
SECTION 10.06.
  Successor Agent     89  
SECTION 10.07.
  Non-Reliance on Agent and Other Lenders     90  
SECTION 10.08.
  No Other Administrative Agent     90  
SECTION 10.09.
  Indemnification     90  
 
           
 
  ARTICLE XI        
 
           
 
  MISCELLANEOUS        
 
           
SECTION 11.01.
  Notices     90  
SECTION 11.02.
  Waivers; Amendment     92  
SECTION 11.03.
  Expenses; Indemnity     93  
SECTION 11.04.
  Successors and Assigns     95  
SECTION 11.05.
  Survival of Agreement     97  
SECTION 11.06.
  Counterparts; Integration; Effectiveness     97  
SECTION 11.07.
  Severability     98  
SECTION 11.08.
  Right of Setoff     98  
SECTION 11.09.
  Governing Law; Jurisdiction; Consent to Service of Process     98  
SECTION 11.10.
  Waiver of Jury Trial     99  
SECTION 11.11.
  Headings     99  
SECTION 11.12.
  Confidentiality     99  
SECTION 11.13.
  Interest Rate Limitation     99  
SECTION 11.14.
  Lender Addendum     100  
SECTION 11.15.
  Integration     100  
SECTION 11.16.
  USA PATRIOT Act Notice     100  
SECTION 11.17.
  Certain Subsidiary Guarantors     100  

-iv-

 



--------------------------------------------------------------------------------



 



     
ANNEXES
   
Annex I
  Applicable Margin
 
   
SCHEDULES
   
Schedule 1.01(a)
  Subsidiary Guarantors
Schedule 3.03
  Governmental Approvals; Compliance with Laws
Schedule 3.06(b)
  Real Property
Schedule 3.07(c)
  Violations or Proceedings
Schedule 3.09(a)
  Subsidiaries and Equity Interests Shares Issued and Outstanding
Schedule 3.09(c)
  Corporate Organizational Chart
Schedule 3.11(c)
  Material Agreements
Schedule 3.20
  Environmental Matters
Schedule 3.21
  Insurance
Schedule 4.01(g)
  Local Counsel
Schedule 4.01(n)
  Landlord Lien Waiver and Access Agreements
Schedule 4.01(o)(iii)
  Title Insurance Amounts
Schedule 6.01(b)
  Existing Indebtedness
Schedule 6.02(c)
  Existing Liens
Schedule 6.04(b)
  Existing Investments
 
   
EXHIBITS
   
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Assignment and Acceptance
Exhibit C-1
  Form of Borrowing Request
Exhibit C-2
  Form of LC Request
Exhibit D
  Form of Interest Election Request
Exhibit E
  Form of Joinder Agreement
Exhibit F
  Form of Landlord Lien Waiver, Access Agreement and Consent
Exhibit G-1
  [Intentionally Omitted]
Exhibit G-2
  Form of Original Revolving Note
Exhibit G-3
  [Intentionally Omitted]
Exhibit G-4
  Form of Revolving Note
Exhibit G-5
  Form of Swingline Note
Exhibit H-1
  Form of Perfection Certificate
Exhibit H-2
  Form of Perfection Certificate Supplement
Exhibit I
  Form of Security Agreement
Exhibit J-1
  Form of Opinion of Company Counsel
Exhibit J-2
  Form of Opinion of Local Counsel
Exhibit K
  Form of Intercompany Note
Exhibit L
  Form of Compliance Certificate
Exhibit M
  Form of Solvency Certificate
Exhibit N
  Form of Lender Addendum
Exhibit O-1
  [Intentionally Omitted]
Exhibit O-2
  [Intentionally Omitted]
Exhibit P
  Confidential Lender Authorization

-v-

 



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
     This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated
as of October 3, 2003, amended and restated as of November 17, 2003,
December 31, 2004 and December 15, 2005 and as further amended and restated as
of February 6, 2007, among BASIC ENERGY SERVICES, INC., a Delaware corporation
(“Borrower”), the SUBSIDIARY GUARANTORS PARTY HERETO, as the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I), the Lenders, UBS LOAN
FINANCE LLC, as swingline lender (in such capacity, “Swingline Lender”) and as a
Lender, BANK OF AMERICA, N.A., as syndication agent (in such capacity,
“Syndication Agent”), CAPITAL ONE, NATIONAL ASSOCIATION (f/k/a Hibernia National
Bank), as co-documentation agent (in such capacity, a “Documentation Agent”) ,
BNP PARIBAS, as co-documentation agent (in such capacity, a “Documentation
Agent”) and UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing
Bank”), as administrative agent (in such capacity, “Administrative Agent”) for
the Lenders and as collateral agent (in such capacity, “Collateral Agent”) for
the Secured Parties and the Issuing Bank.
WITNESSETH:
     WHEREAS, this Agreement was originally entered into on October 3, 2003 and
amended and restated on each of November 17, 2003, December 31, 2004 and
December 15, 2005 (the “Original Credit Agreement”), and was further amended by
Amendment No. 1 (“Amendment No. 1”), dated as of March 28, 2006, to the Original
Credit Agreement;
     WHEREAS, Borrower desires to (x) create a new Class of Revolving Loans
under this Agreement in an aggregate principal amount of $225.0 million, having
terms identical to the Original Revolving Loans and having the same rights and
obligations as the Original Revolving Loans as set forth in this Agreement and
the other Loan Documents and (y) increase the Incremental Revolving Commitments
under this Agreement to an aggregate principal amount of $100.0 million, having
terms identical to the Incremental Revolving Commitments (as defined in the
Original Credit Agreement) and having the same rights and obligations as the
Incremental Revolving Commitments (as defined in the Original Credit Agreement)
as set forth in this Agreement and the other Loan Documents, except in each
case, as set forth herein;
     WHEREAS, each Original Lender who holds Original Revolving Commitments
(other than Reduced Lenders (as defined below)) and who executes and delivers a
counterpart of this Agreement shall be deemed, upon effectiveness of this
Agreement as amended and restated on the date hereof (the “Fourth Amendment and
Restatement”), to have exchanged its Original Revolving Commitments (with
respect to which any outstanding Original Revolving Loans shall thereafter be
deemed paid in full and extinguished and which Original Revolving Commitments
shall thereafter be deemed terminated) for Revolving Commitments in equal
outstanding principal amounts;
     WHEREAS, each Original Lender who holds an Original Revolving Commitment in
an amount greater than its Revolving Commitment (such Lender, a “Reduced
Lender”) and who executes and delivers a counterpart of this Agreement shall be
deemed, upon effectiveness of this Agreement, to have made its Revolving
Commitment;
     WHEREAS, a portion of the proceeds from the Revolving Loans shall be used
on the Fourth Amendment and Restatement Effective Date (as defined below) to
repay the entire aggregate principal amount of the Original Revolving Loans held
by Original Lenders who do not execute and deliver a counterpart of this
Agreement and to the Reduced Lenders in accordance with Section 2.23, together
with accrued and unpaid interest thereon to the Fourth Amendment and Restatement
Effective Date;

 



--------------------------------------------------------------------------------



 



     WHEREAS, Borrower further desires to amend and restate the Original Credit
Agreement to incorporate the applicable terms of Amendment No. 1 and to make
other changes as provided herein;
     WHEREAS, the proceeds of the Loans were or are to be used in accordance
with Section 3.14;
     NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower
and the Issuing Bank is willing to issue letters of credit for the account of
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, is used when such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
     “ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.
     “ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
     “Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of assets or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business.
     “Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Revolving
Borrowing for any Interest Period, (a) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Revolving
Borrowing in effect for such Interest Period divided by (b) 1 minus the
Statutory Reserves (if any) for such Eurodollar Revolving Borrowing for such
Interest Period.
     “Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.
     “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in the form of Exhibit A, or such other form as may be supplied from time to
time by the Administrative Agent.
     “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common

-2-



--------------------------------------------------------------------------------



 



Control with the person specified; provided, however, that, for purposes of
Section 6.07, the term “Affiliate” shall also include any person that directly
or indirectly owns more than 10% of any class of Equity Interests of the person
specified or that is an executive officer or director of the person specified.
     “Agents” shall mean the Arranger, Documentation Agent, Syndication Agent,
Administrative Agent and the Collateral Agent.
     “Agreement” shall have the meaning assigned to such term in the preamble
hereto.
     “Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) equal to the greater of (a) the
Base Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%. If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Base Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Base Rate or the Federal Funds Effective Rate, respectively.
     “Amendment No. 1” shall have the meaning assigned to such term in the
recitals hereto.
     “Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.24(a).
     “Applicable Fee” shall mean, for any day, with respect to any Revolving
Loan, the applicable percentage set forth in Annex I under the caption
“Applicable Fee”.
     “Applicable Margin” shall mean, for any day, with respect to any Revolving
Loan, the applicable percentage set forth in Annex I under the appropriate
caption.
     “Arranger” shall mean UBS Securities LLC.
     “Asset Sale” shall mean (a) any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any sale and leaseback transaction) of any property
(including stock of any Subsidiary of Borrower by the holder thereof) by
Borrower or any of its Subsidiaries to any person other than Borrower or any
Subsidiary Guarantor and (b) any issuance or sale by any Subsidiary of Borrower
of its Equity Interests to any person (other than to Borrower or any Subsidiary
Guarantor).
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender or, if dated prior to the Fourth Amendment and Restatement
Effective Date, an Original Lender, and an assignee, and accepted by the
Administrative Agent, in the form of Exhibit B, or such other form as shall be
approved by the Administrative Agent.
     “Attributable Indebtedness” shall mean, when used with respect to any sale
and leaseback transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such sale and leaseback
transaction.

-3-



--------------------------------------------------------------------------------



 



     “Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States.
     “Borrower” shall have the meaning assigned to such term in the preamble
hereto.
     “Borrowing” shall mean (a) Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Revolving
Loans, as to which a single Interest Period is in effect, or (b) a Swingline
Loan.
     “Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1, or such
other form as shall be approved by the Administrative Agent.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Revolving
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
     “Capital Expenditures” shall mean, with respect to any person, for any
period, the aggregate amount of all expenditures by such person and its
Subsidiaries during that period for fixed or capital assets or improvements
thereto or replacements thereof that, in accordance with GAAP, are or should be
classified as capital expenditures in the consolidated statement of cash flows
of such person and its Consolidated Subsidiaries; provided, however, that
Capital Expenditures shall not include (x) expenditures made in connection with
any Permitted Acquisition or (y) expenditures by any person prior to the time
such person was acquired pursuant to a Permitted Acquisition.
     “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
     “Cash Equivalents” shall mean, as to any person: (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $300.0 million
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by Standard & Poor’s Rating Service (“S&P”) or at
least P-1 or the equivalent thereof by Moody’s Investors Service, Inc.
(“Moody’s”) or an

-4-



--------------------------------------------------------------------------------



 



equivalent rating by a nationally recognized rating agency if both S&P and
Moody’s cease publishing ratings of commercial paper issuers generally, and in
each case maturing not more than one year after the date of acquisition by such
person; (e) investments in money market funds substantially all of whose assets
are comprised of securities of the types described in clauses (a) through
(d) above; and (f) demand deposit accounts maintained in the ordinary course of
business.
     “Casualty Event” shall mean, with respect to any property (including Real
Property) of any person, any loss of title with respect to such property or any
loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such property for which such
person or any of its Subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation in each case to the extent that such
proceeds or other compensation exceeds $250,000. “Casualty Event” shall include
but not be limited to any taking of all or any part of any Real Property of any
person or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of any person or
any part thereof by any Governmental Authority, civil or military.
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
     A “Change in Control” shall be deemed to have occurred if:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than one or more Permitted Holders, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause such person or group shall
be deemed to have “beneficial ownership” of all securities that any such person
or group has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of Voting Stock
representing 50% or more of the voting power of the total outstanding Voting
Stock of Borrower; or
     (b) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by a vote of 66 2/3% of the directors
of Borrower then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute at least a majority of the Board of
Directors of Borrower.
     “Change in Law” shall mean (a) the adoption of any law, treaty, order, rule
or regulation after the Closing Date, (b) any change in any law, treaty, order,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the Closing Date or (c) compliance by any Lender or
Issuing Bank (or for purposes of Section 2.12(b), by any lending office of such
Lender or by such Lender’s or Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date.
     “Charges” shall have the meaning assigned to such term in Section 11.13.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or Swingline Commitment.

-5-



--------------------------------------------------------------------------------



 



     “Closing Date” shall mean October 3, 2003.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean, collectively, all of the Security Agreement
Collateral and all other property of whatever kind and nature pledged as
collateral under any Security Document.
     “Collateral Account” shall mean a collateral account or sub account in the
form of a deposit account established and maintained by the Collateral Agent for
the benefit of the Secured Parties, in accordance with the provisions of
Section 9.01.
     “Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.
     “Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the account of Borrower for the benefit of Borrower or any
of its Subsidiaries, for the purpose of providing the primary payment mechanism
in connection with the purchase of materials, goods or services by Borrower or
any of its Subsidiaries in the ordinary course of their businesses.
     “Commitment” shall mean, with respect to any Lender or Original Lender,
such Lender’s or Original Lender’s Original Revolving Commitment, Revolving
Commitment or Swingline Commitment.
     “Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
     “Companies” shall mean Borrower and its Subsidiaries; and “Company” shall
mean any one of them.
     “Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit L.
     “Confidential Information Memorandum” shall mean that certain confidential
information memorandum prepared in connection with the syndication of the
Commitments and the Loans.
     “Confidential Lender Authorization” shall mean a Confidential Lender
Authorization in the form of Exhibit P.
     “Consolidated Companies” shall mean Borrower and its Consolidated
Subsidiaries.
     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period, adjusted, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income (and with
respect to the portion of Consolidated Net Income attributable to any Subsidiary
of Borrower only if a corresponding amount would be permitted at the date of
determination to be distributed to Borrower by such Subsidiary without prior
approval (that has not been obtained), pursuant to the terms of its
organizational documents and all agreements, instruments, judgments, decrees,
orders, statutes, rules and regulations applicable to such Subsidiary or its
stockholders), by (x) adding thereto (i) the amount of Consolidated Interest
Expense, (ii) provision for taxes based on income, (iii) amortization expense,
(iv) depreciation expense, (v) all other non cash items (excluding any non cash
charge that results in an accrual or a reserve for cash charges in any future
period), (vi) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, and (vii) any extraordinary expenses or losses
(including whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside the ordinary course of business), and (y) subtracting (i) the
aggregate amount of all non cash items, determined on a

-6-



--------------------------------------------------------------------------------



 



consolidated basis, to the extent such items increased Consolidated Net Income
for such period, (ii) interest income and (iii) any extraordinary income or
gains (including whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside the ordinary course of business. Consolidated EBITDA shall be
calculated on a Pro Forma Basis to give effect to any Permitted Acquisition and
any Asset Sale (or series of Asset Sales other than related dispositions of
used, worn out, obsolete or surplus property pursuant to Section 6.05(a)(ii))
resulting in aggregate sale proceeds of $15.0 million or more consummated during
the fiscal period of Borrower ended on the Test Period thereof as if each such
Permitted Acquisition had been effected on the first day of such period and as
if each such Asset Sale had been consummated on the day prior to the first day
of such period; provided, however, that no effect shall be given to any
Permitted Acquisition unless the Administrative Agent shall have received
consolidated statements of income for such Test Period, all in form reasonably
satisfactory to the Administrative Agent.
     “Consolidated Indebtedness” shall mean, as at any date of determination,
the aggregate amount of all Indebtedness (but including in any event the then
outstanding principal amount of all Loans, all Capital Lease Obligations and all
LC Exposure) of Borrower and its Consolidated Subsidiaries on a consolidated
basis as determined in accordance with GAAP.
     “Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated
Interest Expense (excluding any Non-Cash Interest Expense) less cash interest
income for such Test Period.
     “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense (whether cash or non-cash) of Borrower and its
Consolidated Subsidiaries determined in accordance with GAAP for the relevant
period, including interest expense with respect to any Funded Debt of Borrower
and its Consolidated Subsidiaries and interest expense for the relevant period
that has been capitalized on the balance sheet of Borrower and its Consolidated
Subsidiaries.
     “Consolidated Net Income” shall mean, for any period, the consolidated net
income of Borrower and its Consolidated Subsidiaries determined in accordance
with GAAP, but excluding in any event (a) after tax extraordinary gains or
extraordinary losses; (b) after tax gains or losses realized from (i) the
acquisition of any securities, or the extinguishment of any Indebtedness, of
Borrower or any of its Subsidiaries or (ii) any sales of assets; (c) net
earnings or loss of any other person (other than a Subsidiary of Borrower) in
which Borrower or any Consolidated Subsidiary has an ownership interest, except
(in the case of any such net earnings) to the extent such net earnings shall
have actually been received by Borrower or such Consolidated Subsidiary (subject
to the limitation in clause (d) below) in the form of cash dividends or
distributions; (d) the net income of any Consolidated Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Consolidated Subsidiary of its net income is not at the time of determination
permitted without approval under applicable law or regulation or under such
Consolidated Subsidiary’s organizational documents or any agreement or
instrument applicable to such Consolidated Subsidiary or its stockholders;
(e) gains or losses from the cumulative effect of any change in accounting
principles; (f) earnings resulting from any reappraisal, revaluation or write up
of assets; and (g) the income (or loss) of any person accrued prior to the date
it becomes a Subsidiary of Borrower or any Consolidated Subsidiary or is merged
into or consolidated with Borrower or any Consolidated Subsidiary or that
person’s assets are acquired by Borrower or such Consolidated Subsidiary.
     “Consolidated Net Worth” of any person on any date shall mean the sum of
the capital stock and surplus (including earned surplus, capital surplus and the
balance of the current profit and loss account not transferred to surplus)
accounts of such person on such date which would appear on a balance sheet of
such person on such date prepared in accordance with GAAP.

-7-



--------------------------------------------------------------------------------



 



     “Consolidated Subsidiary” shall mean, as to any person, all subsidiaries of
such person which are consolidated with such person for financial reporting
purposes in accordance with GAAP.
     “Consolidated Tangible Assets” shall mean, with respect to any person as of
any date, the amount which, in accordance with GAAP, would be set forth under
the caption “Total Assets” (or any like caption) on a consolidated balance sheet
of such person and its Consolidated Subsidiaries, less all goodwill, patents,
tradenames, trademarks, copyrights, franchises, experimental expenses,
organization expenses and any other amounts classified as intangible assets in
accordance with GAAP.
     “Contested Collateral Lien Conditions” shall mean, with respect to any
Permitted Lien of the type described in clauses (a), (b) and (f) of
Section 6.02, the following conditions:
     (a) the relevant Company shall cause any proceeding instituted contesting
such Lien to stay the sale or forfeiture of any portion of the Collateral on
account of such Lien;
     (b) to the extent such Lien is in an amount in excess of $1.0 million, the
appropriate Loan Party shall maintain cash reserves or, at the option and upon
request of the Administrative Agent, obtain a bond in an amount sufficient to
pay and discharge such Lien and the Administrative Agent’s reasonable estimate
of all interest and penalties related thereto; and
     (c) such Lien shall in all respects be subject and subordinate in priority
to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the law or regulation creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.
     “Contingent Obligation” shall mean, as to any person, any obligation,
agreement, understanding or arrangement of such person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; (d) with respect
to bankers’ acceptances and letters of credit, until a reimbursement obligation
arises (which obligation shall constitute Indebtedness); or (e) otherwise to
assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties for deposit or collection
in the ordinary course of business. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether severally or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ownership of voting securities, by

-8-



--------------------------------------------------------------------------------



 



contract or otherwise, and the terms “Controls” and “Controlled” shall have
meanings correlative thereto.
     “Control Agreement” shall have the meaning assigned to such term in the
Security Agreement.
     “Credit Extension” shall mean, as the context may require, (i) the making
of a Loan by a Lender or (ii) the issuance of any Letter of Credit, or the
amendment, extension or renewal of any existing Letter of Credit, by the Issuing
Bank.
     “Debt Issuance” shall mean the incurrence by Borrower or any of its
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01(a) through (f) and (h) through (j)).
     “Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
     “Disqualified Capital Stock” shall mean any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part, on or
prior to 90 days after the final maturity of the Senior Notes, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time prior to the 90 days after the final
maturity of the Senior Notes, or (c) contains any repurchase obligation which
may come into effect prior to payment in full of all Obligations.
     “Dividend” with respect to any person shall mean that such person has
declared or paid a dividend or returned any equity capital to its stockholders
or authorized or made any other distribution, payment or delivery of property
(other than common stock of such person) or cash to its stockholders as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock outstanding (or any
options or warrants issued by such person with respect to its capital stock), or
set aside any funds for any of the foregoing purposes, or shall have permitted
any of its subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock of such person outstanding (or any
options or warrants issued by such person with respect to its capital stock).
Without limiting the foregoing, “Dividends” with respect to any person shall not
include all payments made or required to be made by such person with respect to
any stock appreciation rights plans, equity incentive or achievement plans or
any similar plans or setting aside of any funds for the foregoing purposes to
the extent such payments do not exceed $5.0 million in the aggregate.
     “Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.
     “dollars” or “$” shall mean lawful money of the United States.
     “Domestic Subsidiary” shall mean any Wholly Owned Subsidiary of Borrower
that is not a Foreign Subsidiary.
     “Earn Out Escrow” shall mean an escrow account and agreement pursuant to
which Borrower escrows some portion of an Earn Out Obligation with an
independent third party escrow agent.
     “Earn Out Obligation” shall mean those contingent obligations of Borrower
incurred in favor of a seller (or other third party entitled thereto) under or
with respect to any Permitted Acquisition.

-9-



--------------------------------------------------------------------------------



 



     “Engagement Letter” shall mean the confidential Engagement Letter, dated
September 16, 2003, between Basic Energy Services, LP and UBS Securities LLC.
     “Environment” shall mean ambient air, surface water and groundwater
(including, without limitation, potable water, navigable water and wetlands),
the land surface or subsurface strata, natural resources, the workplace or as
otherwise defined in any Environmental Law.
     “Environmental Claim” shall mean any claim, notice, demand, order, action,
suit, proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
     “Environmental Law” shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees or other binding requirements, and
the common law, relating to protection of public health or the Environment, the
Release or threatened Release of Hazardous Material, natural resources or
natural resource damages, or occupational safety or health.
     “Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required by or from a Governmental Authority under
Environmental Law.
     “Equity Interest” shall mean, with respect to any person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or non voting), of equity of such
person, including, if such person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of assets of, such partnership (excluding Earn Out
Obligations), whether outstanding on the Closing Date or issued after the
Closing Date, but excluding debt securities convertible or exchangeable into
such equity.
     “Equity Issuance” shall mean, without duplication, any issuance in a
registered offering or sale pursuant to a private placement by Borrower after
the Closing Date of (a) any Equity Interests (including any Equity Interests
issued upon exercise of any warrant or option) or any warrants or options to
purchase Equity Interests or (b) any other security or instrument representing
an Equity Interest (or the right to obtain any Equity Interest) in the issuing
or selling person.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30 day notice period is waived by
regulation); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived, the

-10-



--------------------------------------------------------------------------------



 



failure to make by its due date a required installment under Section 412(m) of
the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (c) the filing pursuant to Section 412(d)
of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by any
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by any Company or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan; (f) the incurrence by
any Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (g) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (h) the
making of any amendment to any Plan which could reasonably be expected to result
in the imposition of a lien or the posting of a bond or other security; and
(i) the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to any Company.
     “Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.
     “Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest
at a rate determined by reference to the Adjusted LIBOR Rate in accordance with
the provisions of Article II.
     “Event of Default” shall have the meaning assigned to such term in
Article VIII.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Executive Order” shall have the meaning assigned to such term in
Section 3.24(a).
     “Existing Lien” shall have the meaning assigned to such term in the
applicable Security Document.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by Borrower under Section 2.16),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.15(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Borrower with respect
to such withholding tax pursuant to Section 2.15(a) (it being understood and
agreed, for the avoidance of doubt, that any withholding tax imposed on a
Foreign Lender as a result of a Change in Law or regulation or interpretation
thereof occurring after the time such Foreign Lender became a party to this
Agreement shall not be an Excluded Tax).
     “Fair Market Value” shall mean, with respect to any asset, the price (after
taking into account any liabilities relating to such asset) that would be
negotiated in an arm’s-length transaction for cash between a willing seller and
a willing and able buyer, neither of which is under any compulsion to complete

-11-



--------------------------------------------------------------------------------



 



the transaction, as such price is determined in good faith by the Board of
Directors of Borrower or a duly authorized committee thereof, as evidenced by a
resolution of such Board of Directors or committee.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
     “Fee Letter” shall mean the confidential Fee Letter, dated November 14,
2005, among Borrower, UBS AG, Cayman Islands Branch, and UBS Securities LLC.
     “Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the
LC Participation Fees and the Fronting Fees.
     “Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Controller of such person.
     “FIRREA” shall mean the Federal Institutions Reform, Recovery and
Enforcement Act of 1989, as amended.
     “Foreign Lender” shall mean any Lender that is not, for United States
federal income tax purposes, (i) a citizen or resident of the United States,
(ii) a corporation or entity treated as a corporation created or organized in or
under the laws of the United States, or any political subdivision thereof,
(iii) an estate the income of which is subject to U.S. federal income taxation
regardless of its source or (iv) a trust if a court within the United States is
able to exercise primary supervision over the administration of such trust and
one or more United States persons have the authority to control all substantial
decisions of such trust.
     “Foreign Subsidiary” shall mean a Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof or the
District of Columbia.
     “Fourth Amendment and Restatement” shall have the meaning assigned to such
term in the recitals hereto.
     “Fourth Amendment and Restatement Effective Date” shall have the meaning
assigned to such term in Section 4.04.
     “Fronting Fees” shall have the meaning assigned to such term in
Section 2.05(c).
     “Funded Debt” shall mean, with respect to any person, without duplication,
all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such person’s
option under a revolving credit or similar agreement obligating the lender or
lenders thereunder to extend credit or incur letter of credit obligations over a
period of more than one year from the date of creation thereof, and specifically
including Capital Lease Obligations, current maturities of long-term debt,
revolving credit and short-term debt extendible beyond one year at the option of
the debtor, and also including, in the case of Borrower, the Obligations and,
without duplication, Contingent Obligations in respect of Funded Debt of other
persons.

-12-



--------------------------------------------------------------------------------



 



     “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis.
     “Governmental Authority” shall mean any federal, state, local or foreign
court, central bank or governmental agency, authority, instrumentality or
regulatory body.
     “Governmental Real Property Disclosure Requirements” shall mean any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including, without limitation, any
transfer of control) of any Real Property, facility, establishment or business,
of the actual or threatened presence or Release in or into the Environment, or
the use, disposal or handling of Hazardous Material on, at, under or near the
Real Property, facility, establishment or business to be sold, leased,
mortgaged, assigned or transferred.
     “Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
     “Guarantees” shall mean the guarantees issued pursuant to Article VII by
the Subsidiary Guarantors.
     “Hazardous Materials” shall mean the following: hazardous substances;
hazardous wastes; polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs; asbestos or any asbestos containing materials in any
form or condition; radon or any other radioactive materials including any
source, special nuclear or by product material; petroleum, crude oil or any
fraction thereof; and any other pollutant or contaminant chemicals, wastes,
materials, compounds, constituents or substances, subject to regulation or which
can give rise to liability under any Environmental Laws.
     “Hedging Agreement” shall mean any Interest Rate Agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
     “Increase Joinder” shall have the meaning assigned to such term in
Section 2.22(a).
     “Increased Amount Date” shall have the meaning assigned to such term in
Section 2.22(a).
     “Incremental Revolving Commitment” shall have the meaning assigned to such
term in Section 2.22(a).
     “Incremental Revolving Lenders” shall have the meaning assigned to such
term in Section 2.22(a).
     “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed to the
extent of the fair market

-13-



--------------------------------------------------------------------------------



 



value of such property; (g) all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such person; (h) all obligations
of such person in respect of Hedging Agreements to the extent required to be
reflected on a balance sheet of such person; (i) all Attributable Indebtedness
of such person; (j) all obligations for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; and (k) all Contingent Obligations (other than
contingent Earn Out Obligations) of such person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (j) above.
The Indebtedness of any person shall include the Indebtedness of any other
entity (including any partnership in which such person is a general partner) to
the extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent that
terms of such Indebtedness provide that such person is not liable therefor. The
Indebtedness of any person shall not include ordinary course financings of
insurance premiums consistent with the past practices of such person.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Indemnitee” shall have the meaning assigned to such term in
Section 11.03(b).
     “Information” shall have the meaning assigned to such term in
Section 11.12.
     “Intellectual Property” shall have the meaning assigned to such term in
Section 3.07(a).
     “Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit D.
     “Interest Payment Date” shall mean (a) with respect to any ABR Revolving
Loan (other than a Swingline Loan), the last day of each March, June, September
and December to occur during the period that such Loan is outstanding and the
final maturity date of such Loan, (b) with respect to any Eurodollar Revolving
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Revolving Loan with an
Interest Period of more than three months’ duration, the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.
     “Interest Period” shall mean, with respect to any Eurodollar Revolving
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as Borrower may elect; provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided, however, that an Interest Period shall be limited to seven
days to the extent required under Section 2.03(e).
     “Interest Rate Agreement” shall mean any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or similar agreement
or arrangement.
     “Investments” shall have the meaning assigned to such term in Section 6.04.

-14-



--------------------------------------------------------------------------------



 



     “Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, with respect to Letters of Credit issued by it; (b) any other Lender
that may become an Issuing Bank pursuant to Section 2.18(j), with respect to
Letters of Credit issued by such Lender; or (c) collectively, all of the
foregoing.
     “Joinder Agreement” shall mean that certain joinder agreement substantially
in the form of Exhibit E.
     “Landlord Lien Waiver and Access Agreement” shall mean the Landlord Lien
Waiver and Access Agreement, substantially in the form of Exhibit F.
     “LC Commitment” shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.18. The amount of the LC Commitment
shall be $30.0 million, but in no event exceed the Revolving Commitment.
     “LC Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a Letter of Credit.
     “LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.
     “LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
     “LC Request” shall mean a request by Borrower in accordance with the terms
of Section 2.18(b) and substantially in the form of Exhibit C-2, or such other
form as shall be approved by the Administrative Agent.
     “LC Sub Account” shall have the meaning assigned to such term in
Section 9.01(d).
     “Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property. Notwithstanding the foregoing, the definition of Leases shall not
include Capital Lease Obligations.
     “Lender Addendum” shall mean with respect to any Original Lender on the
Closing Date, a lender addendum in the form of Exhibit N, executed and delivered
by such Original Lender on the Closing Date as provided in Section 11.14.
     “Lender Affiliate” shall mean with respect to any Lender that is a fund
that invests in bank loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such advisor.
     “Lenders” shall mean (a) the financial institutions that are signatory
hereto (pursuant to the provisions of Section 11.06) and (b) any financial
institution that has become a party hereto pursuant to an Assignment and
Acceptance, in each case, other than any such financial institution that has
ceased to be a party hereto pursuant to another Assignment and Acceptance.
Unless the context clearly indicates otherwise, the term “Lenders” shall include
the Swingline Lender.

-15-



--------------------------------------------------------------------------------



 



     “Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower or a Subsidiary pursuant to
Section 2.18.
     “Letter of Credit Expiration Date” shall mean the date which is fifteen
Business Days prior to the Revolving Maturity Date.
     “Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness less unrestricted cash as reflected on the most recent
balance sheet of the Consolidated Companies to Consolidated EBITDA for the Test
Period then most recently ended.
     “LIBOR Rate” shall mean, with respect to any Eurodollar Revolving Borrowing
for any Interest Period therefor, the rate per annum determined by the
Administrative Agent to be the arithmetic mean (rounded to the nearest 1/100th
of 1%) of the offered rates for deposits in dollars with a term comparable to
such Interest Period that appears on the Telerate British Bankers Assoc.
Interest Settlement Rates Page (as defined below) at approximately 11:00 a.m.,
London, England time, on the second full Business Day preceding the first day of
such Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Revolving Borrowings comprising part of the same
Borrowing, the rate per annum equal to the rate at which the Administrative
Agent is offered deposits in dollars at approximately 11:00 a.m., London,
England time, two Business Days prior to the first day of such Interest Period
in the London interbank market for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
its portion of the amount of such Eurodollar Revolving Borrowing to be
outstanding during such Interest Period. “Telerate British Bankers Assoc.
Interest Settlement Rates Page” shall mean the display designated as Page 3750
on the Telerate System Incorporated Service (or such other page as may replace
such page on such service for the purpose of displaying the rates at which
dollar deposits are offered by leading banks in the London interbank deposit
market).
     “Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind, any other type of preferential
arrangement in respect of such property or any filing of any financing statement
under the UCC or any other similar notice of Lien under any similar notice or
recording statute of any Governmental Authority, including any easement, right
of way or other encumbrance on title to Real Property, in each of the foregoing
cases whether voluntary or imposed by law, and any agreement to give any of the
foregoing; (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such property; and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.
     “Liquidity” shall mean, as of any date of determination, the sum of (i) all
unrestricted cash balances of Borrower and its consolidated Subsidiaries as of
such date and (ii) the amount by which the aggregate amount of the Revolving
Commitments available to be borrowed without resulting in a Default then exceeds
the aggregate principal amount of the total Revolving Exposure of all Lenders as
of such date.
     “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Notes (if any), the Security Documents and each Hedging Agreement entered into
with any counterparty that was a Lender or

-16-



--------------------------------------------------------------------------------



 



an Affiliate of a Lender at the time such Hedging Agreement was entered into,
and solely for the purposes of Section 8.01(e) hereof, the Fee Letter.
     “Loan Parties” shall mean Borrower and the Subsidiary Guarantors.
     “Loans” shall mean, as the context may require, an Original Revolving Loan,
a Revolving Loan, or a Swingline Loan (and shall include any Loans under the
Incremental Revolving Commitments).
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, prospects or condition, financial or
otherwise, of Borrower and its Subsidiaries, taken as a whole; (b) material
impairment of the ability of the Loan Parties to fully and timely perform their
material obligations under any Loan Document; (c) material impairment of the
rights of or benefits or remedies available to the Lenders or the Collateral
Agent under any Loan Document; or (d) a material adverse effect on the
Collateral or the Liens in favor of the Collateral Agent (for its benefit and
for the benefit of the other Secured Parties) on the Collateral or the priority
of such Liens.
     “Maximum Rate” shall have the meaning assigned to such term in
Section 11.13.
     “Moody’s” shall have the meaning assigned to such term in the definition of
“Cash Equivalents” in Section 1.01.
     “Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien on
a Mortgaged Property, which shall be in form and substance acceptable to the
Collateral Agent, with such schedules and including such provisions as shall be
necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law.
     “Mortgaged Property” shall have the meaning assigned to such term in the
Original Credit Agreement.
     “Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.
     “Net Cash Proceeds” shall mean:
     (a) with respect to any Asset Sale, the cash proceeds received by any Loan
Party (including cash proceeds subsequently received (as and when received by
any Loan Party) in respect of noncash consideration initially received) net of
(i) selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes and Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale); (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); (iii) Borrower’s good faith estimate of payments required to
be made with respect to unassumed liabilities relating to the assets sold within
90 days of such Asset Sale (provided that, to the extent such cash proceeds are
not used to make payments in

-17-



--------------------------------------------------------------------------------



 



respect of such unassumed liabilities within 90 days of such Asset Sale, such
cash proceeds shall constitute Net Cash Proceeds); and (iv) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a senior Lien on the asset
sold in such Asset Sale and which is repaid with such proceeds (other than any
such Indebtedness assumed by the purchaser of such asset);
     (b) with respect to any Debt Issuance or Equity Issuance, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses incurred
in connection therewith; and
     (c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.
     “Non-Cash Interest Expense” shall mean, for any Test Period, all amounts
included in Consolidated Interest Expense which will require no cash payment at
any time prior to the Revolving Maturity Date.
     “Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a
Subsidiary Guarantor.
     “Notes” shall mean any notes evidencing the Original Revolving Loans,
Revolving Loans or Swingline Loans issued pursuant to this Agreement, if any,
substantially in the form of Exhibit G-2, G-4 or G-5.
     “Obligations” shall mean (a) obligations of Borrower and any and all of the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrower and any and all of
the other Loan Parties under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of Reimbursement Obligations,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and any and all of the other Loan
Parties under this Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of Borrower and each Loan Party under or pursuant to this Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
obligations of Borrower and any and all of the other Loan Parties under each
Hedging Agreement relating to Loans entered into with any counterparty that was
a Lender, an Original Lender or an Affiliate of a Lender or Original Lender at
the time such Hedging Agreement was entered into and (d) the due and punctual
payment and performance of all obligations in respect of overdrafts and related
liabilities owed to any Lender, Original Lender or any Affiliate of a Lender or
Original Lender, the Administrative Agent or the Collateral Agent arising from
treasury, depositary and cash management services or in connection with any
automated clearinghouse transfer of funds.
     “OFAC” shall have the meaning assigned to such term in Section 3.24(b).

-18-



--------------------------------------------------------------------------------



 



     “Officers’ Certificate” shall mean a certificate executed by the Chairman
of the Board (if an officer), the Chief Executive Officer or the President and
one of the Financial Officers, each in his or her official (and not individual)
capacity.
     “Original Lenders” shall mean the financial institutions that were parties
to the Original Credit Agreement as “Lenders” thereunder. Any reference in
Section 4.01 to “Original Lender” shall mean Original Lenders who were party to
the Original Credit Agreement on the Closing Date.
     “Original Credit Agreement” shall have the meaning set forth in the
recitals hereto.
     “Original Revolving Borrowing” shall mean a Borrowing comprised of Original
Revolving Loans.
     “Original Revolving Commitment” shall mean with respect to each Original
Lender, the commitment, if any, of such Original Lender to make a Revolving Loan
hereunder after the Third Amendment and Restatement Effective Date in the amount
set forth on Schedule I to the Lender Addendum executed and delivered by such
Original Lender, in the Assignment and Acceptance pursuant to which such
Original Lender shall have assumed its Revolving Commitment or in Schedule 1 to
the Confidential Lender Authorization executed and delivered by such Original
Lender, as applicable, as such commitment may be (a) terminated or reduced from
time to time pursuant to Section 2.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Original Lender pursuant to
Section 11.04. The initial aggregate amount of the Original Lenders’ Original
Revolving Commitments was $150.0 million.
     “Original Revolving Loans” shall mean the revolving loans made by the
Original Lenders to operating subsidiaries of Borrower pursuant to
Section 2.01(a) of the Original Credit Agreement. Each Original Revolving Loan
was either an ABR Revolving Loan or a Eurodollar Revolving Loan.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.
     “Participant” shall have the meaning assigned to such term in
Section 11.04(e).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
     “PCBs” shall have the meaning assigned to such term in the definition of
“Hazardous Materials” in Section 1.01.
     “Perfection Certificate” shall mean a certificate in the form of
Exhibit H-1 or any other form approved by the Collateral Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.
     “Perfection Certificate Supplement” shall mean a certificate supplement in
the form of Exhibit H-2 or any other form approved by the Collateral Agent.
     “Permitted Acquisition” shall mean, with respect to Borrower or any
Subsidiary Guarantor, any transaction or series of related transactions for the
direct or indirect (a) acquisition of all or substantially all of the property
of any other person, or of any business or division of any other person;
(b) acquisition of in excess of 50% of the Equity Interests of any other person,
or otherwise causing any other person to become a subsidiary of such person; or
(c) merger or consolidation or any other combination with any

-19-



--------------------------------------------------------------------------------



 



other person, if, at the time of, and after giving effect on a Pro Forma Basis
to, such transaction or series of transactions, no Default then exists or would
result therefrom, and
     (i) the Leverage Ratio as of the end of the most recent fiscal quarter for
which financial statements are available was less than 2.75 to 1.0 and Liquidity
is greater than $10.0 million; or
     (ii) the Leverage Ratio as of the end of the most recent fiscal quarter for
which financial statements are available and as of the preceding fiscal quarter
was in each case less than 2.75 to 1.0; or
     (iii) the following conditions are met:
     (A) after giving effect to such acquisition on a Pro Forma Basis,
(1) Borrower shall be in compliance with all covenants set forth in Section 6.08
as of the most recent Test Period (assuming, for purposes of Section 6.08, that
such acquisition, and all other Permitted Acquisitions consummated since the
first day of the relevant Test Period for each of the financial covenants set
forth in Section 6.08 ending on or prior to the date of such acquisition, had
occurred on the first day of such relevant Test Period), (2) unless expressly
approved by the Administrative Agent, Borrower shall have generated positive
Consolidated EBITDA for the Test Period most recently ended prior to the date of
consummation of such acquisition and (3) the relevant Borrower shall have cash
on hand/working capital availability equal to or greater than $10.0 million;
     (B) no Company shall, in connection with any such acquisition, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or assets acquired, except to the extent permitted under Section 6.01 and any
other such liabilities or obligations not permitted to be assumed or otherwise
supported by any Company hereunder shall be paid in full or released as to the
business, persons or assets being so acquired on or before the consummation of
such acquisition;
     (C) the acquired person shall be engaged in a business of the same or
similar type conducted by Borrower and the Subsidiaries on the Closing Date and
the property acquired in connection with any such acquisition shall be made
subject to the Lien of the Security Documents and shall be free and clear of any
Liens, other than Permitted Liens;
     (D) the board of directors or other similar governing body of the acquired
person shall not have indicated publicly its opposition to the consummation of
such acquisition;
     (E) all transactions in connection therewith shall be consummated in
accordance with all applicable laws of all applicable Governmental Authorities;
     (F) at least 10 Business Days prior to the proposed date of consummation of
the acquisition, Borrower shall have delivered to the Agents and the Lenders an
Officers’ Certificate certifying that (1) such acquisition complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (2) such acquisition could not
reasonably be expected to result in a Material Adverse Effect;

-20-



--------------------------------------------------------------------------------



 



     (G) after giving effect to such transaction or series of transactions,
Liquidity shall be at least $10.0 million; and
     (H) the Acquisition Consideration for such acquisition shall not exceed 20%
of Consolidated Net Worth as of the end of the most recent fiscal quarter for
which financial statements have been delivered, plus the Available Acquisition
Cash (defined below) at the time of such acquisition; provided that any Equity
Interests constituting all or a portion of such Acquisition Consideration shall
be Qualified Capital Stock; for the purposes of this clause (iii)(H), “Available
Acquisition Cash” shall mean a dollar amount equal to the amount by which
Borrower’s unrestricted cash as reflected on its most recent balance sheet
exceeds $5.0 million.
     “Permitted Business” means the businesses engaged in by Borrower and its
Subsidiaries on the Senior Notes Issue Date as described in the related offering
memorandum and businesses that are reasonably related thereto or reasonable
extensions thereof.
     “Permitted Holders” shall mean Credit Suisse First Boston, First Reserve
Corporation and their respective Affiliates.
     “Permitted Liens” shall have the meaning assigned to such term in
Section 6.02.
     “Permitted Unsecured Indebtedness” shall mean unsecured senior or senior
subordinated debt of Borrower, (i) the terms of which (a) do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
90 days after the final maturity of the Senior Notes, (b) do not materially and
adversely restrict or limit the ability of Borrower or any of its subsidiaries
to perform their obligations under any of the Loan Documents and (c) to the
extent subordinated debt, provides for customary subordination of the
obligations under the Loan Documents and (ii) the covenants, events of default,
subsidiary guarantees, credit support and subordination terms are customary for
similar offerings by issuers with credit ratings comparable to that of the
issuer of such debt and the subordination terms are otherwise satisfactory to
the Administrative Agent.
     “person” shall mean any natural person, corporation, business, trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof, in any case, whether
acting in a personal, fiduciary or other capacity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Company or its ERISA Affiliate or with respect to which
any Company could incur liability (including, without limitation, under
Section 4069 of ERISA).
     “Pro Forma Basis” shall mean on a basis in accordance with GAAP and
Regulation S-X and otherwise reasonably satisfactory to the Administrative
Agent.
     “Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment.
     “property” shall mean any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Equity Interests or other ownership
interests of any person and whether now in existence or owned or hereafter
entered into or acquired, including, without limitation, all Real Property.

-21-



--------------------------------------------------------------------------------



 



     “Purchase Money Obligation” shall mean, for any person, the obligations of
such person in respect of Indebtedness incurred for the purpose of financing all
or any part of the purchase price of any property (including Equity Interests of
any person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred within 90 days after such acquisition of such property
by such person.
     “Qualified Capital Stock” of any person shall mean any capital stock of
such person that is not Disqualified Capital Stock; provided that such capital
stock shall not be deemed Qualified Capital Stock to the extent sold or owed to
a Subsidiary of such person or financed, directly or indirectly, using funds
(1) borrowed from such person or any Subsidiary of such person until and to the
extent such borrowing is repaid or (2) contributed, extended, guaranteed or
advanced by such person or any Subsidiary of such person (including, without
limitation, in respect of any employee stock ownership or benefit plan). Unless
otherwise specified, Qualified Capital Stock refers to Qualified Capital Stock
of Borrower.
     “Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
     “Redesignation” shall have the meaning assigned to such term in the Senior
Notes Indenture.
     “Reduced Lender” shall have the meaning assigned to such term in the
recitals hereto.
     “Register” shall have the meaning assigned to such term in
Section 11.04(c).
     “Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation S-X” shall mean Regulation S-X promulgated under the Securities
Act as from time to time in effect and all official rulings and interpretations
thereunder or thereof.
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Release” shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment.
     “Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.

-22-



--------------------------------------------------------------------------------



 



     “Required Lenders” shall mean, at any time, Lenders having Loans, LC
Exposure and unused Revolving Commitments representing more than 50% of the sum
of all Loans outstanding, LC Exposure and unused Revolving Commitments at such
time.
     “Requirements of Law” shall mean, collectively, any and all requirements of
any Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.
     “Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.
     “Responsible Officer” of any corporation shall mean any executive officer
or Financial Officer of such corporation and any other officer or similar
official thereof with responsibility for the administration of the obligations
of such corporation in respect of this Agreement.
     “Restricted Subsidiary” shall have the meaning assigned to such term in the
Senior Notes Indenture.
     “Revolving Availability Period” shall mean the period from and including
the Closing Date to but excluding the earlier of the Business Day proceeding the
Revolving Maturity Date and the date of termination of the Revolving
Commitments.
     “Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
     “Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
amount set forth on Schedule I to the Lender Addendum executed and delivered by
such Lender, in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Commitment, in Schedule 1 to the Confidential Lender
Authorization executed and delivered by such Lender or in an Increase Joinder
pursuant to Section 2.22, as applicable, as the same may be (a) reduced from
time to time pursuant to Section 2.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.04 or
in an Increase Joinder pursuant to Section 2.22. The aggregate amount of the
Lenders’ Revolving Commitments immediately prior to the Fourth Amendment and
Restatement Effective Date is $150.0 million and the aggregate amount of the
Lenders’ Revolving Commitments on the Fourth Amendment and Restatement Effective
Date is $225.0 million.
     “Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
     “Revolving Lender” shall mean a Lender with a Revolving Commitment
(including any Incremental Revolving Lender).
     “Revolving Loan” shall mean a loan made by a Lender to Borrower pursuant to
Section 2.01.
     “Revolving Maturity Date” shall mean December 15, 2010 or, if such day is
not a Business Day, the immediately preceding Business Day.

-23-



--------------------------------------------------------------------------------



 



     “S&P” shall have the meaning assigned to such term in the definition of
“Cash Equivalents” in Section 1.01.
     “Sarbanes Oxley Act” shall mean the United States Sarbanes Oxley Act of
2002, as from time to time in effect and all rules and regulations promulgated
thereunder.
     “Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each party to a Hedging
Agreement relating to the Loans or any Permitted Unsecured Indebtedness if at
the date of entering into such Hedging Agreement such person was a Lender or an
Affiliate of a Lender and such person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Section 9.03.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.
     “Security Agreement” shall mean a Security Agreement substantially in the
form of Exhibit I among the Loan Parties and Collateral Agent for the benefit of
the Secured Parties.
     “Security Agreement Collateral” shall mean all property pledged or granted
as collateral pursuant to the Security Agreement delivered on the Closing Date
or thereafter pursuant to Section 5.11.
     “Security Documents” shall mean the Security Agreement, the Mortgages, if
any, the Perfection Certificate and each other security document or pledge
agreement delivered in accordance with applicable local or foreign law to grant
a valid, perfected security interest in any property, and all UCC or other
financing statements or instruments of perfection required by this Agreement,
any security agreement or any Mortgage to be filed with respect to the security
interests in property and fixtures created pursuant to the Security Agreement or
any Mortgage and any other document or instrument utilized to pledge as
collateral for the Obligations any property of whatever kind or nature.
     “Senior Notes” shall mean $225,000,000 in aggregate principal amount of
Borrower’s 7.125% senior fixed rate notes due 2016.
     “Senior Notes Indenture” shall mean the Indenture for the Senior Notes,
dated as of April 12, 2006.
     “Senior Notes Issue Date” shall mean April 12, 2006.
     “Standby Letter of Credit” shall mean any standby letter of credit or
similar instrument issued for the purpose of supporting (a) workers’
compensation liabilities of Borrower or any of its Subsidiaries, (b) the
obligations of third party insurers of Borrower or any of its Subsidiaries
arising by virtue of the laws of any jurisdiction requiring third party insurers
to obtain such letters of credit, or (c) performance, payment, deposit or surety
obligations of Borrower or any of its Subsidiaries if required by law or
governmental rule or regulation or in accordance with custom and practice in the
industry.
     “Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Revolving Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion

-24-



--------------------------------------------------------------------------------



 



dollars against “Eurodollar liabilities” (as such term is used in Regulation D).
Eurodollar Revolving Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under Regulation D.
     “subsidiary” shall mean, with respect to any person (the “parent”) at any
date, (i) any person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the board of directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent or a subsidiary of the
parent or (b) the only general partners which are the parent and/or one or more
subsidiaries of the parent and (iv) any other person that is otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.
     “Subsidiary” shall mean any subsidiary of Borrower.
     “Subsidiary Guarantor” shall mean each Subsidiary listed on
Schedule 1.01(a), and each other Subsidiary that is or becomes a party to this
Agreement pursuant to Section 5.11, other than a Foreign Subsidiary.
     “Supermajority Lenders” shall mean at any time, Lenders having Loans, LC
Exposure and unused Revolving Commitments representing at least 66 2/3% of the
sum of all Loans outstanding, LC Exposure and unused Revolving Commitments at
such time.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make loans pursuant to Section 2.17, as the same may be reduced from time to
time pursuant to Section 2.07 or Section 2.17.
     “Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
     “Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.
     “Swingline Loan” shall mean any loan made by the Swingline Lender pursuant
to Section 2.17.
     “Syndication Agent” shall have the meaning assigned to such term in the
preamble hereto.
     “Tax Return” shall mean all returns, statements, filings, attachments and
other documents or certifications required to be filed in respect of Taxes.
     “Tax Sharing Agreements” shall mean all tax sharing, tax allocation and
other similar agreements entered into by Borrower or any Subsidiary.
     “Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, deductions, withholdings or other similar charges, whether
computed on a separate, consolidated, unitary, combined or other basis and any
and all liabilities (including interest, fines, penalties or additions to tax)
with respect to the foregoing, and (ii) any transferee, successor, joint and
several, contractual or other

-25-



--------------------------------------------------------------------------------



 



liability (including, without limitation, liability pursuant to Treasury
Regulation § 1.1502-6 (or any similar provision of state, local or non-U.S.
law)) in respect of any item described in clause (i).
     “Test Period” shall mean, at any time, the four consecutive fiscal quarters
of Borrower then last ended (in each case taken as one accounting period) for
which financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).
     “Third Amendment and Restatement Effective Date” shall mean December 15,
2005.
     “Transactions” shall mean, collectively, the transactions to occur on or
prior to the Fourth Amendment and Restatement Effective Date pursuant to the
Loan Documents, including (a) the execution and delivery of the Loan Documents
and the initial borrowings hereunder and (b) the payment of all fees and
expenses to be paid on or prior to the Fourth Amendment and Restatement
Effective Date and owing in connection with the foregoing.
     “Type,” when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
     “UCC” shall mean the Uniform Commercial Code as in effect in the applicable
state or jurisdiction.
     “United States” or “U.S.” shall mean the United States of America.
     “Voting Stock” shall mean any class or classes of capital stock of Borrower
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the Board of Directors of
Borrower.
     “Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation
100% of whose capital stock (other than directors’ qualifying shares) is at the
time owned by such person and/or one or more Wholly Owned Subsidiaries of such
person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument of other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time

-26-



--------------------------------------------------------------------------------



 



amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with GAAP as in effect from time to
time and all terms of an accounting or financial nature shall be construed and
interpreted in accordance with GAAP, as in effect on the date hereof unless
agreed to by Borrower and the Required Lenders.
ARTICLE II
THE CREDITS
     SECTION 2.01. Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly to make Revolving Loans to Borrower, at any time and
from time to time on or after the Fourth Amendment and Restatement Effective
Date until the earlier of the Business Day preceding the Revolving Maturity Date
and the termination of the Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment. Within the limits set forth in this Section 2.01 and subject to the
terms, conditions and limitations set forth herein, Borrower may borrow, pay or
prepay and reborrow Revolving Loans.
     SECTION 2.02. Loans.
     (a) Each Loan (other than Swingline Loans) shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided that the failure of any Lender to make
any Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans deemed made pursuant to Section 2.17, (x) ABR
Revolving Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1.0 million and not less than
$1.0 million or (ii) equal to the remaining available balance of the applicable
Commitments and (y) the Eurodollar Revolving Loans comprising any Borrowing
shall be in an aggregate principal amount that is (i) an integral multiple of
$1.0 million and not less than $1.0 million or (ii) equal to the remaining
available balance of the applicable Commitments.
     (b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Revolving Loans or Eurodollar Revolving Loans as Borrower may
request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Revolving Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of Borrower to repay such Loan in accordance
with the terms of this Agreement. Borrowings of more than one Type may be
outstanding at the same time; provided that Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than seven Eurodollar
Revolving Borrowings outstanding hereunder at any one time. For purposes of the
foregoing, Borrowings having

-27-



--------------------------------------------------------------------------------



 



different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.
     (c) Except with respect to Loans made pursuant to Section 2.17, each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 3:00 p.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account as directed by Borrower in the applicable Borrowing Request
maintained with the Administrative Agent or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met, return the amounts so received to the respective Lenders.
     (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and Borrower severally agree
to repay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement.
     (e) Notwithstanding any other provision of this Agreement, Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date.
     SECTION 2.03. Borrowing Procedure. To request a Revolving Borrowing,
Borrower shall deliver, by hand delivery or telecopy, a duly completed and
executed Borrowing Request to the Administrative Agent (i) in the case of a
Eurodollar Revolving Borrowing in dollars, not later than noon, New York City
time, three Business Days before the date of the proposed Borrowing or (ii) in
the case of an ABR Revolving Borrowing, not later than 1:00 p.m., New York City
time, on the date of the proposed Borrowing. Each Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:
     (a) the aggregate amount of such Borrowing;
     (b) the date of such Borrowing, which shall be a Business Day;
     (c) whether such Borrowing is to be an ABR Revolving Borrowing or a
Eurodollar Revolving Borrowing;
     (d) in the case of a Eurodollar Revolving Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;

-28-



--------------------------------------------------------------------------------



 



     (e) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02; and
     (f) that the conditions set forth in Sections 4.02 (b)-(e) are satisfied as
of the date of the notice.
     If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Revolving Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     SECTION 2.04. Evidence of Debt; Repayment of Loans.
     (a) Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan of such Lender on the Revolving Maturity
Date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, Borrower shall
repay all Swingline Loans that were outstanding on the date such Borrowing was
requested.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
     (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period applicable thereto; (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower to repay the Loans in accordance
with their terms.
     (e) Any Lender may request that Loans of any Class made by it be evidenced
by a promissory note. In such event, Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibits G-2, G-4 and G-5, as the case may be. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

-29-



--------------------------------------------------------------------------------



 



     SECTION 2.05. Fees.
     (a) Commitment Fee. Borrower shall pay to the Administrative Agent for the
account of each Lender a commitment fee (a “Commitment Fee”) equal to the
Applicable Fee per annum on the average daily unused amount of each Commitment
of such Lender during the period from and including the Closing Date to but
excluding the date on which such Commitment terminates. Accrued Commitment Fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing Commitment Fees with respect
to Revolving Commitments, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose).
     (b) Administrative Agent Fees. Borrower shall pay to the Administrative
Agent, for its own account, the administrative fees set forth in the Fee Letter
or such other fees payable in the amounts and at the times separately agreed
upon between Borrower and the Administrative Agent (the “Administrative Agent
Fees”).
     (c) LC and Fronting Fees. Borrower shall pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee (“LC
Participation Fee”) with respect to its participations in Letters of Credit,
which shall accrue at a rate equal to the Applicable Margin from time to time
used to determine the interest rate on Eurodollar Revolving Loans pursuant to
Section 2.06 on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to Reimbursement Obligations) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee (“Fronting Fee”), which shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Closing Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. LC Participation Fees and Fronting Fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
     (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrower shall pay the Fronting Fees directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.
     SECTION 2.06. Interest on Loans.
     (a) Subject to the provisions of Section 2.06(c), the Loans comprising each
ABR Revolving Borrowing, including each Swingline Loan, shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Margin in
effect from time to time.

-30-



--------------------------------------------------------------------------------



 



     (b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Revolving Borrowing shall bear interest at a rate per annum equal to
the Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin in effect from time to time.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section 2.06.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBOR Rate shall be determined by the Administrative Agent
in accordance with the provisions of this Agreement and such determination shall
be conclusive absent manifest error.
     SECTION 2.07. Termination and Reduction of Commitments.
     (a) The Original Revolving Commitments terminated on the Fourth Amendment
and Restatement Effective Date. The Revolving Commitments and the Swingline
Commitment shall automatically terminate on the Revolving Maturity Date and the
LC Commitment shall automatically terminate on the date that is fifteen Business
Days prior to the Revolving Maturity Date.
     (b) Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1.0 million and
not less than $1.0 million and (ii) the Revolving Commitments shall not be
terminated or reduced if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the aggregate amount of Revolving Commitments.
     (c) Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction

-31-



--------------------------------------------------------------------------------



 



of the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.
     SECTION 2.08. Interest Elections.
     (a) Each Revolving Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, Borrower may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything to the contrary, Borrower shall not be entitled to
request any conversion or continuation that, if made, would result in more than
seven Eurodollar Revolving Borrowings outstanding hereunder at any one time.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.
     (b) To make an election pursuant to this Section, Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Revolving Borrowing
or a Eurodollar Revolving Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Revolving Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
     If any such Interest Election Request requests a Eurodollar Revolving
Borrowing but does not specify an Interest Period, then such Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

-32-



--------------------------------------------------------------------------------



 



     (e) If an Interest Election Request with respect to a Eurodollar Revolving
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Revolving Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies Borrower, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Revolving
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Revolving Borrowing at the end of the Interest Period
applicable thereto.
     SECTION 2.09. Intentionally Omitted].
     SECTION 2.10. Optional and Mandatory Prepayments of Loans.
     (a) Optional Prepayments. Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount that is an integral multiple of $250,000 and not less than
$1.0 million.
     (b) Revolving Loan Prepayments.
     (i) In the event of the termination of all the Revolving Commitments,
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Borrowings and all outstanding Swingline Loans and replace
all outstanding Letters of Credit and/or deposit an amount equal to the LC
Exposure in the LC Sub Account.
     (ii) In the event of any partial reduction of the Revolving Commitments,
then (x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, and second, repay or prepay
Revolving Borrowings and third, replace or cash collateralize outstanding
Letters of Credit in accordance with the procedures set forth in
Section 2.18(i), in an amount sufficient to eliminate such excess.
     (iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds
the Revolving Commitments then in effect, Borrower shall, without notice or
demand, immediately first, repay or prepay Revolving Borrowings, and second,
replace or cash collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.18(i).
     (iv) In the event that the aggregate LC Exposure exceeds the LC Commitment
then in effect, Borrower shall, without notice or demand, immediately replace or
cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i).
     (c) Asset Sales. Not later than five Business Days following the receipt of
any Net Cash Proceeds of any Asset Sale, Borrower or any of its Subsidiaries
shall apply 100% of the Net Cash Proceeds received with respect thereto to make
prepayments in accordance with Sections 2.10(h) and (i); provided that:
     (i) no such prepayment shall be required with respect to (A) any Asset Sale
permitted by Section 6.05(a)(i), (c), (d) or (g), (B) the disposition of assets
subject to a

-33-



--------------------------------------------------------------------------------



 



condemnation or eminent domain proceeding or insurance settlement to the extent
it does not constitute a Casualty Event, or (C) Asset Sales for fair market
value resulting in no more than $2.0 million in Net Cash Proceeds per Asset Sale
(or series of related Asset Sales) and less than $7.5 million in Net Cash
Proceeds in any fiscal year, and in each of the cases of (A), (B) and (C), the
proceeds of such dispositions shall not be deposited in the Collateral Account;
and
     (ii) so long as no Default shall then exist or would arise therefrom and
the aggregate of such Net Cash Proceeds of Asset Sales shall not exceed
$7.5 million in any fiscal year of Borrower, such proceeds shall not be required
to be so applied on such date to the extent that (A) Borrower shall have
delivered an Officers’ Certificate to the Administrative Agent on or prior to
such date stating that such Net Cash Proceeds shall be used to purchase
replacement assets or acquire 100% of the Equity Interests of any person that
owns such assets no later than 180 days following the date of such Asset Sale
(which Officers’ Certificate shall set forth the estimates of the proceeds to be
so expended); and (B) all such Net Cash Proceeds in excess of $5.0 million in
the aggregate at any time shall be held in the Collateral Account and released
therefrom only in accordance with the provisions of Article IX; provided that if
all or any portion of such Net Cash Proceeds not required to be applied to the
prepayment of outstanding Revolving Loans shall not be utilized to purchase
replacement assets or acquire such Equity Interests within such 180 day period,
such unused portion shall be applied on the last day of such period as a
mandatory prepayment of principal of outstanding Revolving Loans as provided in
this Section 2.10(c); and provided, further, that if the property subject to
such Asset Sale constituted Collateral, then all property purchased with the Net
Cash Proceeds thereof pursuant to this subsection shall be made subject to the
Lien of the applicable Security Documents in favor of the Collateral Agent, for
its benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12.
     (d) Debt Issuance. Upon any Debt Issuance after the Closing Date, Borrower
shall make prepayments in accordance with Sections 2.10(h) and (i) in an
aggregate principal amount equal to 100% of the Net Cash Proceeds of such Debt
Issuance.
     (e) Equity Issuance. Upon any Equity Issuance after the Closing Date,
Borrower shall make prepayments in accordance with Sections 2.10(h) and (i) in
an aggregate principal amount equal to 50% of the Net Cash Proceeds of such
Equity Issuance.
     (f) Casualty Events. Not later than five Business Days following the
receipt (or, if received by the Collateral Agent, notice to Borrower of such
receipt) of any Net Cash Proceeds from a Casualty Event, Borrower shall apply an
amount equal to 100% of such Net Cash Proceeds to make prepayments in accordance
with Sections 2.10(h) and (i); provided that:
     (i) so long as no Default shall then exist or arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
(A) in the event such Net Cash Proceeds shall not exceed $2.5 million, Borrower
shall have delivered an Officers’ Certificate to the Administrative Agent on or
prior to such date stating that such proceeds shall be used; or (B) in the event
that such Net Cash Proceeds exceed $2.5 million, the Administrative Agent has
elected by notice to Borrower on or prior to such date to require such proceeds
to be used, in each case, to repair, replace or restore any property in respect
of which such Net Cash Proceeds were paid no later than 180 days following the
date of receipt of such proceeds (which Officers’ Certificate shall set forth
the estimates of the proceeds to be so expended); provided that if the property
subject to such

-34-



--------------------------------------------------------------------------------



 



Casualty Event constituted Collateral under the Security Documents, then all
property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.11 and 5.12;
     (ii) all such Net Cash Proceeds in excess of $7.5 million in the aggregate
shall be held in the Collateral Account and released therefrom only in
accordance with the provisions of Article IX;
     (iii) if all or any portion of such Net Cash Proceeds shall not be so
applied within such 180 day period, such unused portion shall be applied on the
last day of such period as a mandatory prepayment of principal of outstanding
Revolving Loans as provided in this Section 2.10(f); and
     (iv) in the event Collateral Agent receives any Net Cash Proceeds that
would otherwise be from a Casualty Event except that such proceeds do not exceed
$2.5 million, Collateral Agent will promptly deliver such Net Cash Proceeds to
Borrower.
     (g) [Intentionally omitted]
     (h) Application of Prepayments. Any prepayments of Loans pursuant to
Section 2.10(c), (d), (e) or (f) shall be applied to reduce (1) any outstanding
Revolving Loans ratably among the Revolving Lenders in accordance with their
applicable Revolving Commitments in an aggregate amount equal to such excess and
(2) in the event any such mandatory prepayments of Revolving Loans are made
pursuant to Sections 2.10(c) or (f) or, other than with respect to Permitted
Unsecured Indebtedness, Section 2.10(d), the Revolving Commitments ratably among
the Revolving Lenders in accordance with their applicable Revolving Commitments
in an aggregate amount equal to such amount prepaid pursuant to clause (1) of
this paragraph (h), and Borrower shall comply with Section 2.10(b).
     Optional prepayments of Revolving Loans pursuant to this Section 2.10 shall
be applied first to reduce outstanding ABR Revolving Loans. Any amounts
remaining after each such application shall be applied to prepay Eurodollar
Revolving Loans, as applicable. Notwithstanding the foregoing, if the amount of
any prepayment of Loans required under this Section 2.10 shall be in excess of
the amount of the ABR Revolving Loans at the time outstanding, only the portion
of the amount of such prepayment as is equal to the amount of such outstanding
ABR Revolving Loans shall be immediately prepaid and, at the election of
Borrower, the balance of such required prepayment shall be either (A) deposited
in the Collateral Account and applied to the prepayment of Eurodollar Revolving
Loans on the last day of the then next expiring Interest Period for Eurodollar
Revolving Loans (with all interest accruing thereon for the account of Borrower)
or (B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.13. Notwithstanding any such deposit in the Collateral Account,
interest shall continue to accrue on such Loans until prepayment.
     (i) Notice of Prepayment. Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 11:00 a.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of

-35-



--------------------------------------------------------------------------------



 



the Commitments as contemplated by Section 2.07, then such notice of prepayment
may be revoked if such termination is revoked in accordance with
Section 2.07(c). Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment. Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
     SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Revolving Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Revolving Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Revolving Borrowing.
     SECTION 2.12. Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Revolving
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Revolving Loan (or of maintaining
its obligation to make any such Loan) or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or otherwise),
then Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

-36-



--------------------------------------------------------------------------------



 



     (b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to Borrower and shall be conclusive absent
manifest error. Borrower shall pay such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180 day period referred to above shall not begin earlier than the date of
effectiveness of the Change in Law.
     SECTION 2.13. Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Revolving Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Revolving Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Revolving Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any Eurodollar Revolving Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by Borrower
pursuant to Section 2.16, then, in any such event, Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Revolving Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBOR Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
Eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to Borrower and shall be conclusive absent manifest error. Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

-37-



--------------------------------------------------------------------------------



 



     SECTION 2.14. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
     (a) Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.12,
2.13 or 2.15, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 677 Washington
Boulevard, Stamford, Connecticut, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.12, 2.13, 2.15 and 11.03 shall be made directly
to the persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document shall be
made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.
     (c) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of Borrower in the amount of such
participation.

-38-



--------------------------------------------------------------------------------



 



     (d) Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d) or 11.03(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     SECTION 2.15. Taxes.
     (a) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall be made without setoff,
counterclaim or other defense and free and clear of and without deduction or
withholding for any and all Indemnified Taxes; provided that if Borrower shall
be required by law to deduct any Indemnified Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions or withholdings applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) Borrower
shall make such deductions or withholdings and (iii) Borrower shall pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law.
     (b) In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender or the Issuing Bank, or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

-39-



--------------------------------------------------------------------------------



 



     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate. Each Foreign Lender either (1) (i) agrees to
furnish either U.S. Internal Revenue Service Form W 8ECI or U.S. Internal
Revenue Service Form W 8BEN (or successor form) and (ii) agrees (for the benefit
of Borrower and the Administrative Agent), to the extent it may lawfully do so
at such times, upon reasonable request by Borrower or the Administrative Agent,
to provide a new Form W 8ECI or Form W 8BEN (or successor form) upon the
expiration or obsolescence of any previously delivered form to reconfirm any
complete exemption from, or any entitlement to a reduction in, U.S. federal
withholding tax with respect to any interest payment hereunder or (2) in the
case of any such Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (i) agrees to furnish either (a) a “Non Bank
Certificate” in a form acceptable to the Administrative Agent and Borrower and
two accurate and complete original signed copies of Internal Revenue Service
Form W 8BEN (or successor form) or (b) an Internal Revenue Form W 8ECI (or
successor form), certifying (in each case) to such Foreign Lender’s legal
entitlement to an exemption or reduction from U.S. federal withholding tax with
respect to all interest payments hereunder and (ii) agrees (for the benefit of
Borrower and the Administrative Agent) to the extent it may lawfully do so at
such times, upon reasonable request by Borrower or the Administrative Agent, to
provide a new Form W 8BEN or W 8ECI (or successor form) upon the expiration or
obsolescence of any previously delivered form to reconfirm any complete
exemption from, or any entitlement to a reduction in, U.S. federal withholding
tax with respect to any interest payment hereunder.
     (f) If the Administrative Agent or a Lender (or an assignee) determines in
its reasonable discretion that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by Borrower or with respect
to which Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section 2.15
with respect to the Indemnified Taxes or the Other Taxes giving rise to such
refund), net of all out of pocket expenses of the Administrative Agent or such
Lender (or assignee) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that Borrower, upon the request of the Administrative Agent or such Lender (or
assignee), agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender (or assignee) in the event the
Administrative Agent or such Lender (or assignee) is required to repay such
refund to such Governmental Authority. Nothing contained in this Section 2.15(f)
shall require the Administrative Agent or any Lender (or assignee) to make
available its tax returns or any other information which it deems confidential
to Borrower or any other person. Notwithstanding anything to the contrary, in no
event will any Lender be required to pay any amount to Borrower the payment of
which would place such Lender in a less favorable net after tax position than
such Lender would have been in had the additional amounts giving rise to such
refund of any Indemnified Taxes or Other Taxes never been paid in the first
place.
     SECTION 2.16. Mitigation Obligations; Replacement of Lenders.
     (a) Mitigation of Obligations. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or

-40-



--------------------------------------------------------------------------------



 



2.15, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, then Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all of its interests, rights and obligations under
this Agreement to an assignee selected by Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, the Issuing Bank and Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.15, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling Borrower to
require such assignment and delegation cease to apply.
     SECTION 2.17. Swingline Loans.
     (a) Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to Borrower from
time to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $2.5 million or (ii)
the sum of the total Revolving Exposures exceeding the total Revolving
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, Borrower may
borrow, repay and reborrow Swingline Loans.
     (b) Swingline Loans. To request a Swingline Loan, Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable, shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from Borrower. The Swingline Lender shall make each Swingline
Loan available to Borrower by means of a credit to the general deposit account
of Borrower with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.18(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. Borrower shall not request a
Swingline Loan if at the time of and immediately after giving effect to such
request a Default has occurred and is continuing. Swingline Loans shall be made
in minimum amounts of $500,000 and integral multiples of $100,000 above such
amount.
     (c) Prepayment. Borrower shall have the right at any time and from time to
time to repay any Swingline Loan, in whole or in part, upon giving written or
telecopy notice (or telephone notice

-41-



--------------------------------------------------------------------------------



 



promptly confirmed by written, or telecopy notice) to the Swingline Lender and
to the Administrative Agent before 12:00 (noon), New York City time on the date
of repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s Administrative Questionnaire. All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.
     (d) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (provided that such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.14 with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from Borrower (or other party on behalf of Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.
     SECTION 2.18. Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, Borrower
may request the Issuing Bank, and the Issuing Bank agrees, to issue Letters of
Credit for its own account or the account of a Subsidiary in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period. The Issuing Bank
shall have no obligation to issue, and Borrower shall not request the issuance
of, any Letter of Credit at any time if after giving effect to such issuance,
the LC Exposure would exceed the LC Commitment or the total Revolving Exposure
would exceed the total Revolving Commitments. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by
Borrower to, or entered into by Borrower with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
     (b) Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements

-42-



--------------------------------------------------------------------------------



 



for doing so have been approved by the Issuing Bank) an LC Request to the
Issuing Bank and the Administrative Agent not later than 11:00 a.m. on the third
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is acceptable to the Issuing Bank).
     A request for an initial issuance of a Letter of Credit shall specify in
form and detail satisfactory to the Issuing Bank:
     (i) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day);
     (ii) the amount thereof;
     (iii) the expiry date thereof (which shall not be later than the close of
business 15 days prior to the Revolving Maturity Date);
     (iv) the name and address of the beneficiary thereof;
     (v) whether the Letter of Credit is to be issued for its own account or for
the account of a Subsidiary;
     (vi) the documents to be presented by such beneficiary in connection with
any drawing thereunder;
     (vii) the full text of any certificate to be presented by such beneficiary
in connection with any drawing thereunder; and
     (viii) such other matters as the Issuing Bank may reasonably require.
     A request for an amendment, renewal or extension of any outstanding Letter
of Credit shall specify in form and detail satisfactory to the Issuing Bank:
     (i) the Letter of Credit to be amended, renewed or extended;
     (ii) the proposed date of amendment, renewal or extension thereof (which
shall be a Business Day);
     (iii) the nature of the proposed amendment, renewal or extension; and
     (iv) such other matters as the Issuing Bank may reasonably require.
     If requested by the Issuing Bank, Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit, Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $30.0 million and (ii) the total Revolving
Exposures shall not exceed the total Revolving Commitments. Unless the Issuing
Bank shall agree otherwise, no Letter of Credit shall be in an initial amount
less than $100,000, in the case of a Commercial Letter of Credit, or $500,000,
in the case of a Standby Letter of Credit.

-43-



--------------------------------------------------------------------------------



 



     (c) Expiration Date.
     (i) Each Letter of Credit shall expire at or prior to the close of business
on the earlier of (x) in the case of a Standby Letter of Credit, (1) the date
which is one year after the date of the issuance of such Standby Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (2) the Letter of Credit Expiration Date and (y) in
the case of a Commercial Letter of Credit, (1) the date that is 180 days after
the date of issuance of such Commercial Letter of Credit (or, in the case of any
renewal or extension thereof, 180 days after such renewal or extension) and (2)
the Letter of Credit Expiration Date.
     (ii) If Borrower so requests in any Letter of Credit Request, then the
Issuing Bank may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter
of Credit”); provided that any such Auto-Renewal Letter of Credit must permit
the Issuing Bank to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Issuing Bank, Borrower shall not be
required to make a specific request to the Issuing Bank for any such renewal.
Once an Auto-Renewal Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the Issuing Bank to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the earlier of (x) one year from the date of such renewal and (y) the
Letter of Credit Expiration Date; provided that the Issuing Bank shall not
permit any such renewal if (1) the Issuing Bank has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of Section 2.18 or
otherwise), or (2) it has received notice (which may be by telephone or in
writing) on or before the day that is two Business Days before the date which
has been agreed upon pursuant to the proviso of the first sentence of this
paragraph, (A) from the Administrative Agent that any Revolving Lender directly
affected thereby has elected not to permit such renewal or (B) from the
Administrative Agent, any Lender or Borrower that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Pro Rata Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by Borrower on the date due as provided in paragraph (e) of
this Section, or of any reimbursement payment required to be refunded to
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, Borrower shall reimburse such LC Disbursement by
paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 3:00 p.m., New York City time, on the date that such LC Disbursement is
made, if Borrower shall have received notice of such LC Disbursement prior to
11:00 a.m., New York City time, on such date, or, if such notice has not been
received by Borrower prior

-44-



--------------------------------------------------------------------------------



 



to such time, on such date, then not later than 2:00 p.m., New York City time on
the Business Day immediately following the day that Borrower receives such
notice; provided that Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing in an equivalent amount and, to the
extent so financed, Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing.
     If Borrower fails to make such payment when due, the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
Borrower in respect thereof and such Lender’s Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 noon on any day, not later than 11:00 a.m.
on the immediately following Business Day), an amount equal to such Revolving
Lender’s Pro Rata Percentage of the unreimbursed LC Disbursement in the same
manner as provided in Section 2.02 with respect to Loans made by such Lender,
and the Administrative Agent will promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from Borrower
pursuant to the above paragraph prior to the time that any Revolving Lender
makes any payment pursuant to the preceding sentence; any such amounts received
by the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made such payments
and to the Issuing Bank, as appropriate.
     If any Revolving Lender shall not have made its Pro Rata Percentage of such
LC Disbursement available to the Administrative Agent as provided above, each of
such Revolving Lender and Borrower severally agrees to pay interest on such
amount, for each day from including the date such amount is required to be paid
in accordance with the foregoing to but excluding the date such amount is paid,
to the Administrative Agent for the account of the Issuing Bank at (i) in the
case of Borrower, the rate per annum set forth in Section 2.18(h) and (ii) in
the case of such Lender, at a rate determined by the Administrative Agent in
accordance with banking industry rules or practices on interbank compensation.
     (f) Obligations Absolute. The Reimbursement Obligation of Borrower as
provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iii) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not substantially comply with the terms
of such Letter of Credit; (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.18, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of Borrower hereunder;
(v) the fact that a Default or Event of Default shall have occurred and be
continuing; and (vi) any adverse change in the business, assets, property,
results of operations, prospects or condition, financial or otherwise, of
Borrower and its Subsidiaries. None of the Agents, the Lenders, the Issuing Bank
or any of their Affiliates, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to consequential

-45-



--------------------------------------------------------------------------------



 



damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable law) suffered by Borrower that are caused by the Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve Borrower of its Reimbursement Obligation to the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such Reimbursement Obligation set
forth in Section 2.18(e)).
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest
payable on demand, for each day from and including the date such LC Disbursement
is made to but excluding the date that Borrower reimburses such LC Disbursement,
at the rate per annum set forth in Section 2.06(c). Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
     (i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, Borrower shall deposit in the LC Sub Account, in the
name of the Collateral Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to Borrower described in clause (g) or
(h) of Article VIII. Each such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the obligations of Borrower under
this Agreement. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Collateral Agent and at the risk
and expense of Borrower, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Collateral Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Revolving Lenders
with LC Exposure representing greater than two thirds of the total LC Exposure),
be applied to satisfy

-46-



--------------------------------------------------------------------------------



 



other Obligations of Borrower under this Agreement. If Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount plus any accrued interest or realized profits
on such amounts (to the extent not applied as aforesaid) shall be returned to
Borrower within three Business Days after all Events of Default have been cured
or waived. If Borrower is required to provide an amount of such collateral
hereunder pursuant to Section 2.10(b), such amount plus any accrued interest or
realized profits on account of such amount (to the extent not applied as
aforesaid) shall be returned to Borrower as and to the extent that, after giving
effect to such return, Borrower would remain in compliance with Section 2.10(b)
and no Default or Event of Default shall have occurred and be continuing.
     (j) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign
as Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Borrower. The Issuing Bank may be replaced
at any time by written agreement among Borrower, each Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or such additional or
any previous Issuing Bank, or to such successor or such additional and all
previous Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. If at any time there is more than one Issuing Bank
hereunder, Borrower may, in its discretion, select which Issuing Bank is to
issue any particular Letter of Credit.
     (k) Additional Issuing Banks. Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement, with the consent of
the Administrative Agent (which consent shall not be unreasonable withheld), the
Issuing Bank and such Revolving Lender. Any Lender designated as an issuing bank
pursuant to this paragraph (k) shall be deemed (in addition to being a Lender)
to be the Issuing Bank with respect to Letters of Credit issued or to be issued
by such Lender, and all references herein and in the other Loan Documents to the
term “Issuing Bank” shall, with respect to such Letters of Credit, be deemed to
refer to such Lender in its capacity as Issuing Bank, as the context shall
require.
     The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; or

-47-



--------------------------------------------------------------------------------



 



     (ii) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank.
     The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (A) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     SECTION 2.19. [Intentionally omitted].
     SECTION 2.20. [Intentionally omitted].
     SECTION 2.21. [Intentionally omitted].
     SECTION 2.22. Increase in Commitments.
     (a) At any time, Borrower may by written notice to the Administrative Agent
and without the consent of the other Lenders hereunder request increases to the
existing Revolving Commitments (any such increase, an “Incremental Revolving
Commitment”). Each Incremental Revolving Commitment shall be in a minimum amount
of at least $5.0 million and the aggregate amount of all Incremental Revolving
Commitments shall not exceed $100.0 million. Such notice shall specify the date
(an “Increased Amount Date”) on which Borrower proposes that the Incremental
Revolving Commitments be made available, which shall be a date not less than 5
Business Days after the date on which such notice is delivered to the
Administrative Agent, and the amount of the Incremental Revolving Commitments.
The Administrative Agent shall notify Borrower in writing of the identity of
each Lender or other financial institution reasonably acceptable to the
Administrative Agent and the Borrower (each, an “Incremental Revolving Lender”)
to whom the Incremental Revolving Commitments have been allocated and the
amounts of such allocations; provided that any Lender approached to provide all
or a portion of the Incremental Revolving Commitments may elect or decline, in
its sole discretion, to provide an Incremental Revolving Commitment. Such
Incremental Revolving Commitments shall become effective as of such Increased
Amount Date; provided that (1) no Default or Event of Default has occurred and
is continuing or would result after giving effect to the making of such
Incremental Revolving Commitments and Revolving Loans or the application of the
proceeds therefrom, (2) such increase in the Commitments shall be evidenced by
one or more joinder agreements (the “Increase Joinder”) executed by Borrower,
the Administrative Agent and each Lender making such Incremental Revolving
Commitment, in form and substance satisfactory to each of them. The Increase
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.22, and each shall be recorded in the register, each of which shall be
subject to the requirements set forth in Section 2.15(e). All terms and
conditions of any Revolving Loans or other Obligations relating to Incremental
Revolving Commitments shall be on the same terms and conditions as those
applicable to Revolving Commitments, Revolving Loans and other Obligations under
this Agreement. In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Revolving Loans shall be deemed, unless the
context otherwise requires, to include references to Revolving Loans made
pursuant to Incremental Revolving Commitments made pursuant to this Agreement.
     (b) On any Increased Amount Date on which Incremental Revolving Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the existing Revolving Lenders shall assign to each of the
Incremental Revolving Lenders, and each of the Incremental Revolving Lenders
shall purchase from each of the existing Revolving Lenders, at the principal
amount thereof, such interests in the outstanding Revolving Loans and
participations in Letters of Credit and Swingline

-48-



--------------------------------------------------------------------------------



 



Loans outstanding on such Increased Amount Date that will result in, after
giving effect to all such assignments and purchases, such Revolving Loans and
participations in Letters of Credit and Swingline Loans being held by existing
Revolving Lenders and Incremental Revolving Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such
Incremental Revolving Commitments to the Revolving Commitments, (ii) each
Incremental Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Loan and have the same terms as any existing Revolving Loan and
(iii) each Incremental Revolving Lender shall become a Lender with respect to
the Revolving Commitments and all matters relating thereto. Borrower shall make
any payments required pursuant to Section 2.13 in connection with any adjustment
of Revolving Loans pursuant to this Section 2.22(b). Assignments made to effect
this Section 2.22(b) shall be made in accordance with Section 11.04.
     (c) The Administrative Agent shall notify the Lenders promptly upon receipt
of Borrower’s notice of an Increased Amount Date and, in respect thereof, the
Incremental Revolving Commitments and the Incremental Revolving Lenders.
     SECTION 2.23. Revolving Loans.
     (a) Subject to the terms and conditions hereof, each Original Lender with
an Original Revolving Commitment (other than a Reduced Lender) who executes and
delivers a counterpart of this Agreement severally agrees to exchange its
Original Revolving Commitment for a like principal amount of Revolving
Commitments on the Fourth Amendment and Restatement Effective Date.
     (b) Borrower shall prepay all outstanding Original Revolving Loans with a
portion of the gross proceeds of such Revolving Loans and, by its signature
below, each Lender exchanging its Original Revolving Commitment for a Revolving
Commitment and each Reduced Lender consents to such prepayment and such
termination of its Original Revolving Commitment. Any such prepayment of
Original Revolving Loans and termination of Original Revolving Commitments shall
be effected on the Fourth Amendment and Restatement Effective Date without
regard to any notice requirement, minimum principal amount or pro rata
allocation provision otherwise applicable thereto under this Agreement.
     (c) Borrower shall pay all accrued and unpaid interest under the Original
Credit Agreement on the Original Revolving Loans to the Original Lenders holding
Original Revolving Loans on the Fourth Amendment and Restatement Effective Date
and any breakage loss or expense under Section 2.13 of this Agreement. On the
Fourth Amendment and Restatement Effective Date, the Original Revolving Loans
shall be deemed paid in full and discharged and the Original Revolving
Commitments shall be deemed terminated.
     (d) The holders of the Revolving Commitments shall be entitled to the same
guarantees and security interests pursuant to the Security Agreement and the
other Security Documents from and after the Fourth Amendment and Restatement
Effective Date as the benefits which the holders of the Original Revolving Loans
and Original Revolving Commitments had been entitled immediately prior to the
Fourth Amendment and Restatement Effective Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders that:

-49-



--------------------------------------------------------------------------------



 



     SECTION 3.01. Organization; Powers. Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
     SECTION 3.02. Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
     SECTION 3.03. Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents and
(iii) consents, approvals, registrations, filings or actions the failure of
which to obtain or perform could not reasonably be expected to result in a
Material Adverse Effect, (b) will not violate the charter, by laws or other
organizational documents of any Company or any order of any Governmental
Authority, (c) will not violate, result in a default or require any consent or
approval under any applicable law or regulation, indenture, agreement or other
instrument binding upon any Company or its assets, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created under the Loan Documents and Permitted Liens.
     SECTION 3.04. Financial Statements. Borrower has heretofore furnished to
the Lenders (i) the consolidated balance sheets as of December 31, 2003, 2004
and 2005 and related statements of income, stockholders’ equity and cash flows
of Borrower as of and for the fiscal years ended December 31, 2003, 2004 and
2005, audited by and accompanied by the opinion of KPMG LLP, independent public
accountants and (ii) the unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Borrower as of and
for the latest twelve-month and nine-month periods ended September 30, 2006, in
each case, certified by the Chief Financial Officer of Borrower. Such financial
statements (and all financial statements delivered pursuant to Section 5.01)
have been prepared in accordance with GAAP consistently applied and present
fairly and accurately the financial condition and results of operations and cash
flows of Borrower as of such dates and for such periods. Except as set forth in
such financial statements (and all financial statements delivered pursuant to
Section 5.01), there are no liabilities of any Company of any kind, whether
accrued, contingent, absolute, determined, determinable or otherwise, which
could reasonably be expected to result in a Material Adverse Effect, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than liabilities
under the Loan Documents.
     SECTION 3.05. No Claims. Each Company owns or has rights to use all of the
Collateral and all rights with respect to any of the foregoing used in,
necessary for or material to each Company’s business as currently conducted. The
use by each Company of such Collateral and all such rights with respect to the
foregoing do not infringe on the rights of any person other than such
infringement which

-50-



--------------------------------------------------------------------------------



 



would not, individually or in the aggregate, result in a Material Adverse
Effect. No claim has been made and remains outstanding that any Company’s use of
any Collateral does or may violate the rights of any third person that would
individually, or in the aggregate, have a Material Adverse Effect.
     SECTION 3.06. Properties.
     (a) Each Company has good title to, or valid leasehold interests in, all
its property material to its business, except for minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose. Title to all such property held by such
Company is free and clear of all Liens except for Permitted Liens. The property
of the Companies, taken as a whole, (i) is in good operating order, condition
and repair (ordinary wear and tear excepted) (except to the extent that the
failure to be in such condition could not reasonably be expected to result in a
Material Adverse Effect) and (ii) constitutes all the property which is required
for the business and operations of the Companies as presently conducted.
     (b) Schedule 3.06(b) contains a true and complete list of each interest in
Real Property owned by any Company as of the date hereof and describes the type
of interest therein held by such Company. Schedule 3.06(b) contains a true and
complete list of each Real Property leased, subleased or otherwise occupied or
utilized by any Company, as lessee, sublessee, franchisee or licensee, as of the
date hereof and describes the type of interest therein held by such Company and
whether such lease, sublease or other instrument requires the consent of the
landlord thereunder or other parties thereto to the Transactions.
     (c) (i) No Company has received any notice of, nor has any knowledge of,
the occurrence or pendency or contemplation of any Casualty Event affecting all
or any portion of the property and (ii) no Mortgage encumbers improved Real
Property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968.
     SECTION 3.07. Intellectual Property.
     (a) Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No claim has been asserted and
is pending by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Loan Party know of any valid basis for any such claim.
The use of such Intellectual Property by each Loan Party does not infringe the
rights of any person, except for such claims and infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
     (b) Registrations. Except pursuant to licenses and other user agreements
entered into by each Loan Party in the ordinary course of business that are
listed in Schedules 15(a) and 15(b) annexed to the Perfection Certificate (as
such term is defined in the Security Agreement), on and as of the date hereof
(i) each Loan Party owns and possesses the right to use, and has done nothing to
authorize or enable any other person to use, any Copyright, Patent or Trademark
(as such terms are defined in the Security Agreement) listed in Schedules 15(a)
and 15(b) annexed to the Perfection Certificate and (ii) all registrations
listed in Schedules 15(a) and 15(b) annexed to the Perfection Certificate are
valid and in full force and effect, except for such lack of rights or failures
to register that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

-51-



--------------------------------------------------------------------------------



 



     (c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as
of the date hereof, (i) except as set forth in Schedule 3.07(c) annexed hereto,
there is no material violation by others of any right of such Loan Party with
respect to any Copyright, Patent or Trademark listed in Schedules 15(a) and
15(b) annexed to the Perfection Certificate, respectively, pledged by it under
the name of such Loan Party, (ii) such Loan Party is not infringing upon any
Copyright, Patent or Trademark of any other person other than such infringement
that, individually or in the aggregate, would not (or would not reasonably be
expected to) result in a Material Adverse Effect on the value or utility of the
Intellectual Property or any portion thereof material to the use and operation
of the Collateral and (iii) no proceedings have been instituted or are pending
against such Loan Party or, to such Loan Party’s knowledge, threatened, and no
claim against such Loan Party has been received by such Loan Party, alleging any
such violation, except as may be set forth in this Section 3.07(c).
     SECTION 3.08. Condition and Maintenance of Equipment. The equipment of each
Company is in good repair, working order and condition, reasonable wear and tear
excepted. Each Company shall cause the equipment to be maintained and preserved
in good repair, working order and condition, reasonable wear and tear excepted,
and shall as quickly as commercially practicable make or cause to be made all
repairs, replacements and other improvements which are necessary or appropriate
in the conduct of each Company’s ordinary course of business.
     SECTION 3.09. Equity Interests and Subsidiaries.
     (a) Schedule 3.09(a) sets forth a list of (i) all the Subsidiaries and
their jurisdiction of organization as of the Fourth Amendment and Restatement
Effective Date and (ii) the number of shares of each class of each Subsidiaries’
Equity Interests outstanding, on the Fourth Amendment and Restatement Effective
Date and the number of shares covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights at the Fourth Amendment and
Restatement Effective Date. All Equity Interests of each Company are duly and
validly issued and are fully paid and nonassessable and (other than shares of
Borrower) are owned by Borrower, directly or indirectly, through Wholly Owned
Subsidiaries. Each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Equity Interests pledged by it under the
Security Agreement, free of any and all Liens, rights or claims of other
persons, except the security interest created by the Security Agreement, and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests.
     (b) No consent of any person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary or desirable in connection with the
creation, perfection or first priority status of the security interest of the
Collateral Agent in any Equity Interests pledged to the Collateral Agent for the
benefit of the Secured Parties under the Security Agreement or the exercise by
the Collateral Agent of the voting or other rights provided for in the Security
Agreement or the exercise of remedies in respect thereof.
     (c) An accurate organization chart, showing the ownership structure of
Borrower and each Subsidiary on the Fourth Amendment and Restatement Effective
Date, and after giving effect to the Transaction, is set forth on
Schedule 3.09(c).
     SECTION 3.10. Litigation; Compliance with Laws.
     (a) There are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority now pending or, to the knowledge of any
Company, threatened against or affecting any Company or any business, property
or rights of any such person (i) that involve any Loan Document or

-52-



--------------------------------------------------------------------------------



 



the Transactions or (ii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
     (b) Except for matters covered by Section 3.20, no Company or any of its
property is in violation of, nor will the continued operation of their property
as currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Real Property or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.
     SECTION 3.11. Agreements.
     (a) No Company is a party to any agreement or instrument or subject to any
corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     (b) No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
property are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
     (c) Schedule 3.11(c) accurately and completely lists all material
agreements (other than leases of Real Property set forth on Schedule 3.06(b)) to
which any Company is a party which are in effect on the date hereof in
connection with the operation of the business conducted thereby and Borrower has
delivered to the Administrative Agent complete and correct copies of all such
material agreements, including any amendments, supplements or modifications with
respect thereto.
     SECTION 3.12. Federal Reserve Regulations.
     (a) No Company is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
     (b) No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X. The pledge of the Securities Collateral pursuant to the Security Agreement
does not violate such regulations.
     SECTION 3.13. Investment Company Act. No Company is an “investment company”
or a company “controlled” by an “investment company,” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.
     SECTION 3.14. Use of Proceeds. Borrower will use the proceeds of the
Revolving Loans for working capital and general corporate purposes (including to
effect Permitted Acquisitions).
     SECTION 3.15. Taxes. Each Company has (a) timely filed or caused to be
timely filed all federal Tax Returns and all material, state, local and foreign
Tax Returns or materials required to have been filed by it and all such Tax
Returns are true and correct in all material respects and (b) duly and timely
paid or caused to be duly and timely paid all Taxes (whether or not shown on any
Tax Return) due and payable by it and all assessments received by it, except
Taxes (i) that are being contested in good

-53-



--------------------------------------------------------------------------------



 



faith by appropriate proceedings and for which such Company shall have set aside
on its books adequate reserves in accordance with GAAP or (ii) which could not,
individually or in the aggregate, have a Material Adverse Effect; provided that
any such contest of Taxes with respect to Collateral shall also satisfy the
Contested Collateral Lien Conditions. Each Company has made adequate provision
in accordance with GAAP for all Taxes not yet due and payable. Each Company is
unaware of any proposed or pending tax assessments, deficiencies or audits that
could be reasonably expected to, individually or in the aggregate, result in a
Material Adverse Effect.
     SECTION 3.16. No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of any Company to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto (including the
Confidential Information Memorandum) contained, contains or will contain, any
material misstatement of fact or omitted, omits or will omit to state any
material fact necessary to make the statements therein, taken as a whole, in the
light of the circumstances under which they were, are or will be made, not
misleading as of the date such information is dated or certified; provided that
to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each Company
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule.
     SECTION 3.17. Labor Matters. As of the date hereof and the Fourth Amendment
and Restatement Effective Date, there are no strikes, lockouts or slowdowns
against any Company pending or, to the knowledge of any Company, threatened. The
hours worked by and payments made to employees of any Company have not been in
violation of the Fair Labor Standards Act or any other applicable federal,
state, local or foreign law dealing with such matters in any manner which could
reasonably be expected to result in a Material Adverse Effect. All payments due
from any Company, or for which any claim may be made against any Company, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of such Company except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which any Company is bound.
     SECTION 3.18. Solvency. Immediately after the consummation of the
Transactions to occur on the Fourth Amendment and Restatement Effective Date and
immediately following the making of each Loan and after giving effect to the
application of the proceeds of each Loan, (a) the fair value of the assets of
each Loan Party (individually and on a consolidated basis with its Subsidiaries)
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of each Loan Party
(individually and on a consolidated basis with its Subsidiaries) will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party (individually
and on a consolidated basis with its Subsidiaries) will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party (individually
and on a consolidated basis with its Subsidiaries) will not have unreasonably
small capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Fourth
Amendment and Restatement Effective Date.
     SECTION 3.19. Employee Benefit Plans. Each Company and its ERISA Affiliates
is in compliance in all material respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, could reasonably be expected to

-54-



--------------------------------------------------------------------------------



 



result in material liability of any Company or any of its ERISA Affiliates or
the imposition of a Lien on any of the assets of a Company. The present value of
all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the assets of all such underfunded Plans. Using actuarial assumptions and
computation methods consistent with subpart 1 of subtitle E of Title IV of
ERISA, the aggregate liabilities of each Company or its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, could not
reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.20. Environmental Matters.
     (a) Except as set forth in this Schedule 3.20 and except as, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect:
     (1) The Companies and their businesses, operations and Real Property are
and in the last six years have been in compliance with, and the Companies have
no liability under, Environmental Law;
     (2) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their assets, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five years;
     (3) There has been no Release or threatened Release of Hazardous Material
on, at, under or from any real property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under Environmental Law;
     (4) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the real property
currently or formerly owned, leased or operated by the Companies or relating to
the operations of the Companies, and there are no actions, activities,
circumstances, conditions, events or incidents that could form the basis of such
an Environmental Claim; and
     (5) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.
     (b) Except as set forth in Schedule 3.20:
     (1) No Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract or agreement, and no
Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location;
     (2) No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no real property or facility formerly
owned, operated or leased

-55-



--------------------------------------------------------------------------------



 



by the Companies or any of their predecessors in interest is (i) listed or
proposed for listing on the National Priorities List promulgated pursuant to
CERCLA or (ii) listed on the Comprehensive Environmental Response, Compensation
and Liability Information System promulgated pursuant to CERCLA or
(iii) included on any similar list maintained by any Governmental Authority
including, without limitation, any such list relating to petroleum;
     (3) No Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
assets of the Companies;
     (4) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law; and
     (5) The Companies have made available to Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law including, without limitation, those concerning the existence
of Hazardous Material at real property or facilities currently or formerly
owned, operated, leased or used by the Companies.
     SECTION 3.21. Insurance. Schedule 3.21 sets forth a true, complete and
correct description of all insurance maintained by each Company as of the Fourth
Amendment and Restatement Effective Date. As of each such date, such insurance
is in full force and effect and all premiums have been duly paid. Each Company
has insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.
     SECTION 3.22. Security Documents.
     (a) The Security Agreement is effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in and Lien on the Security Agreement Collateral
and, when (i) financing statements and other filings in appropriate form are
filed in the offices specified on Schedule 7 to the Perfection Certificate and
(ii) upon the taking of possession or control by the Collateral Agent of the
Security Agreement Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent possession or control by the
Collateral Agent is required by each Security Agreement), the Lien created by
the Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in the
Security Agreement Collateral (other than (A) the Intellectual Property
Collateral (as defined in the Security Agreement) and (B) such Security
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction), in each
case subject to no Liens other than Permitted Liens.
     (b) When the Security Agreement or a short form thereof is filed in the
United States Patent and Trademark Office and the United States Copyright
Office, the Lien created by such Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in the Intellectual Property Collateral (as defined in
such Security Agreement), in each case subject to no Liens other than Permitted
Liens.
     (c) Each Mortgage executed and delivered prior to the date hereof is
effective to create, in favor of the Collateral Agent, for its benefit and the
benefit of the Secured Parties, a legal, valid and enforceable first priority
Lien on and security interest in all of the Loan Parties’ right, title and
interest in

-56-



--------------------------------------------------------------------------------



 



and to the Mortgaged Properties thereunder and the proceeds thereof, and the
Mortgages shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior in right to any other
person, other than Liens reasonably acceptable to Administrative Agent.
     (d) Each Security Document delivered pursuant to Sections 5.11 and 5.12
will, upon execution and delivery thereof, be effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in and Lien on all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and when all appropriate
filings or recordings are made in the appropriate offices as may be required
under applicable law, such Security Document will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral, in each case subject to no Liens other than the
applicable Permitted Liens.
     SECTION 3.23. No Material Adverse Effect. Since December 31, 2005, there
has been no event, change or occurrence that, individually or in the aggregate,
has had or could reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.24. Anti-Terrorism Law.
     (a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
     (b) No Loan Party and to the actual knowledge of the Loan Parties, no
Affiliate or broker or other agent of any Loan Party acting or benefiting in any
capacity in connection with the Loans is any of the following:
     (i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
     (ii) a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
     (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
     (iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
     (v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
     (c) No Loan Party and, to the actual knowledge of the Loan Parties, no
broker or other agent of any Loan Party acting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any

-57-



--------------------------------------------------------------------------------



 



property or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
     SECTION 4.01. Conditions to Initial Credit Extension. The following
conditions precedent to the obligation of each Original Lender to fund the
initial Credit Extension requested to be made by it were satisfied on the
Closing Date.
     (a) Loan Documents. All legal matters incident to this Agreement, the
Borrowings and extensions of credit hereunder and the other Loan Documents shall
be satisfactory to the Original Lenders, to the Issuing Bank and to the
Administrative Agent and there shall have been delivered to the Administrative
Agent an executed counterpart of each of the Loan Documents, including this
Agreement and the Security Agreement, each Mortgage, the Perfection Certificate
and each other applicable Loan Document.
     (b) Corporate Documents. The Administrative Agent shall have received:
     (i) a certificate of the Secretary or Assistant Secretary or general
partner of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the certificate or articles of
incorporation or other constitutive documents, including all amendments thereto
certified as of a recent date by the Secretary of State of the state of its
organization, (B) that attached thereto is a true and complete copy of the by
laws of such Loan Party as in effect on the Closing Date and at all times since
a date prior to the date of the resolutions described in clause (C) below,
(C) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate in this clause (i));
     (ii) a long form certificate as to the good standing of each Loan Party as
of a recent date, from such Secretary of State; and
     (iii) such other documents as the Original Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.
     (c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the Chief Executive Officer
and the Chief Financial Officer of Borrower, confirming compliance with the
conditions precedent set forth in paragraphs (b), (c), (d) and (e) of
Section 4.02.
     (d) The Original Lenders shall be satisfied with the capitalization, the
terms and conditions of any equity arrangements and the corporate or other
organizational structure of the Companies. The Original Lenders shall be
satisfied that Borrower and its subsidiaries have adequate working capital and
capital expenditure funds and availability.

-58-



--------------------------------------------------------------------------------



 



     (e) Financial Statements; Pro Forma Balance Sheet; Projections. The
Original Lenders shall have received and shall be satisfied with the form and
substance of the financial statements described in Section 3.04 and with the
forecasts of the financial performance of Borrower and its Subsidiaries.
     (f) Indebtedness. After giving effect to the Transactions and the other
transactions contemplated hereby, no Company shall have outstanding any
Indebtedness, preferred stock or minority interests other than (i) the Loans and
extensions of credit hereunder, (ii) up to $8.0 million of Purchase Money
Obligations and the other Indebtedness listed on Schedule 6.01(b),
(iii) Indebtedness owed to Borrower or any Subsidiary Guarantor and
(iv) preferred stock to be converted, exchanged or extended in term as set forth
in Section 5.15.
     (g) Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Arranger, the Original Lenders and the
Issuing Bank, a favorable written opinion of (i) Andrews Kurth LLP, special
counsel for the Loan Parties, substantially to the effect set forth in
Exhibit J-1, (ii) each local counsel listed on Schedule 4.01(g), substantially
to the effect set forth in Exhibit J-2, in each case (A) dated the Closing Date,
(B) addressed to the Agents, the Issuing Bank and the Original Lenders and (C)
covering such other matters relating to the Loan Documents and the Transactions
as the Administrative Agent shall reasonably request, and (iii) a copy of each
legal opinion delivered under the other Transaction Documents, and Borrower
shall use its best efforts to deliver reliance letters from the party delivering
such opinion authorizing the Agents, Original Lenders and the Issuing Bank to
rely thereon as if such opinion were addressed to them.
     (h) Solvency Certificate, Other Reports and Transaction Structure.
     (i) The Original Lenders shall have received all other reports and opinions
of appraisers, consultants or other advisors retained by it to review the
business, operation or condition of Borrower and its Subsidiaries giving effect
to the Transactions, and shall be satisfied with such reports and opinions.
     (ii) The Administrative Agent shall have received a solvency certificate in
the form of Exhibit M, dated the Closing Date and signed by the Chief Financial
Officer of Borrower and an equivalent officer for each Borrower.
     (iii) The Original Lenders shall have reviewed, and be satisfied with, the
ownership, corporate, legal, tax, management and capital structure of Borrower
and its Subsidiaries (after giving effect to the Transactions) and any
securities issued, and any indemnities, employment and other arrangements
entered into, in connection with the Transactions.
     (i) Requirements of Law. The Original Lenders shall be satisfied that the
Transactions shall be in full compliance with all material Requirements of Law,
including without limitation Regulations T, U and X of the Board. The Original
Lenders shall have received satisfactory evidence of compliance with all
applicable Requirements of Law, including all applicable environmental laws and
regulations.
     (j) Consents. The Original Lenders shall be satisfied that all requisite
Governmental Authorities and third parties shall have approved or consented to
the Transactions, and there shall be no governmental or judicial action, actual
or threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions or the other transactions contemplated hereby.
     (k) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or

-59-



--------------------------------------------------------------------------------



 



in the aggregate, could reasonably be expected to result in a Material Adverse
Effect, or could materially and adversely affect the ability of Borrower and the
Subsidiaries to fully and timely perform their respective obligations under the
Transaction Documents, or the ability of the parties to consummate the
financings contemplated hereby or the other Transactions.
     (l) Sources and Uses. The sources and uses of the Loans shall be as set
forth in Section 3.14.
     (m) Fees. The Arranger and Administrative Agent shall have received all
Fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all out of pocket
expenses (including the legal fees and expenses of Cahill Gordon & Reindel llp,
special counsel to the Agents, and the fees and expenses of any local counsel,
appraisers, consultants and other advisors) required to be reimbursed or paid by
Borrower hereunder or under any other Loan Document.
     (n) Personal Property Requirements. The Collateral Agent shall have
received:
     (i) all certificates, agreements or instruments representing or evidencing
the Pledged Securities and the Pledged Intercompany Notes (each as defined in
the Security Agreement) accompanied by instruments of transfer and stock powers
endorsed in blank shall have been delivered to the Collateral Agent;
     (ii) all other certificates, agreements, including control agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all Instruments, all Deposit Accounts and all Investment Property
of each Loan Party (as each such term is defined in the Security Agreement and
to the extent required by Section 3.3 of the Security Agreement);
     (iii) UCC financing statement s in appropriate form for filing under the
UCC, filings with the United States Patent, Trademark and Copyright offices and
such other documents under applicable Requirements of Law in each jurisdiction
as may be necessary or appropriate or, in the opinion of the Collateral Agent,
desirable to perfect the Liens created, or purported to be created, by the
Security Documents and, with respect to all UCC financing statement s required
to be filed pursuant to the Loan Documents, evidence satisfactory to the
Administrative Agent that Borrower has retained, at its sole cost and expense, a
service provider acceptable to the Administrative Agent for the tracking of all
such financing statements and notification to the Administrative Agent, of,
among other things, the upcoming lapse or expiration thereof;
     (iv) certified copies of UCC, tax and judgment lien searches, bankruptcy
and pending lawsuit searches or equivalent reports or searches, listing all
effective financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any property of any Loan Party is located and the state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business, none of which encumber the Collateral covered or
intended to be covered by the Security Documents (other than those relating to
Liens acceptable to the Collateral Agent);
     (v) with respect to each Real Property set forth on Schedule 4.01(n), such
Loan Party shall use its commercially reasonable efforts to obtain a Landlord
Lien Waiver and Access Agreement; and

-60-



--------------------------------------------------------------------------------



 



     (vi) evidence acceptable to the Collateral Agent of payment by the Loan
Parties of all applicable recording taxes, fees, charges, costs and expenses
required for the recording of the Security Documents.
     (o) Real Property Requirements. The Collateral Agent shall have received:
     (i) a Mortgage encumbering each Mortgaged Property that, together with any
improvements thereon, individually has a fair market value of at least
$2.0 million, in favor of the Collateral Agent, for the benefit of the Secured
Parties, duly executed and acknowledged by each Loan Party that is the owner or
holder of any interest in such Mortgaged Property, and otherwise in proper form
for recording in the recording office of each political subdivision where such
Mortgaged Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable law, and such UCC 1
financing statements, all of which shall be in form and substance reasonably
satisfactory to the Collateral Agent, and any other instruments necessary to
grant a mortgage lien under the laws of any applicable jurisdiction, all of
which Mortgages and instruments shall be duly recorded or filed in such manner
and in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Mortgages shall constitute
valid and enforceable perfected Liens subject only to Liens reasonably
acceptable to the Administrative Agent;
     (ii) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements, access
agreements or other instruments as necessary or required to consummate the
Transactions or as shall reasonably be deemed necessary by the Collateral Agent
in order for the owner or holder of the fee or leasehold interest constituting
such Mortgaged Property to grant the Lien contemplated by the Mortgage with
respect to such Mortgaged Property;
     (iii) with respect to each Mortgage, a policy of title insurance (on ALTA
1992 form) (or commitment to issue a title policy) insuring (or committing to
insure) the Lien of such Mortgage as a valid first mortgage Lien on the
Mortgaged Property and fixtures described therein in the amount set forth on
Schedule 4.01(o)(iii) hereto with respect to such Mortgaged Property 115% of the
fair market value of such Mortgaged Property, which policies (each, a “Title
Policy”) shall (A) be issued by the Title Company, (B) to the extent necessary,
include such reinsurance arrangements (with provisions for direct access, if
necessary) as shall be reasonably acceptable to the Collateral Agent,
(C) contain a “tie in” or “cluster” endorsement (if available under applicable
law) (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
(D) have been supplemented by such endorsements (or where such endorsements are
not available, opinions of special counsel, architects or other professionals
reasonably acceptable to the Collateral Agent to the extent that such opinions
can be obtained at a cost which is reasonable with respect to the value of the
Mortgaged Property subject to such Mortgage) as shall be reasonably requested by
the Collateral Agent (including, without limitation, endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, revolving
credit, doing business, non imputation, public road access, survey, variable
rate, environmental lien and so called comprehensive coverage over covenants and
restrictions), and (E) contain no exceptions to title other than exceptions
acceptable to the Collateral Agent;

-61-



--------------------------------------------------------------------------------



 



     (iv) with respect to each Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including, without limitation, a so called “gap”
indemnification) as shall be required to induce the Title Company to issue the
Title Policy/ies and endorsements contemplated in subparagraph (iii) above;
     (v) evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, escrow
charges, and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to subparagraph (iii) above;
     (vi) with respect to each Real Property or Mortgaged Property, copies of
all Leases in which Borrower or any Subsidiary holds the lessor’s interest or
other agreements relating to possessory interests, if any. To the extent any of
the foregoing affect any Mortgaged Property, such agreement shall be subordinate
to the Lien of the Mortgage to be recorded against such Mortgaged Property,
either expressly by its terms or pursuant to a subordination, non disturbance
and attornment agreement, and shall otherwise be acceptable to the Collateral
Agent;
     (vii) with respect to each Mortgaged Property, each Borrower and each
Subsidiary shall have made all notification, registrations and filings, to the
extent required by, and in accordance with, all Governmental Real Property
Disclosure Requirements applicable to such Mortgaged Property;
     (viii) surveys with respect to each Mortgaged Property; and
     (ix) with respect to each Mortgaged Property, local counsel opinions in
form and substance reasonably satisfactory to the Collateral Agent;
     (x) with respect to each Mortgaged Property, policies or certificates of
insurance, all as required by the Mortgage related thereto and Section 5.04
hereof, which policies or insurance shall comply with the insurance requirements
contained in Section 5.04 hereof; and
     (xi) a Real Property Officer’s Certificate in form and substance reasonably
satisfactory to the Collateral Agent;.
     (p) Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable endorsement and to name the Collateral Agent as
additional insured, in form and substance satisfactory to the Administrative
Agent.
     (q) EBITDA. The Original Lenders shall have received a written certificate
of the Chief Executive Officer and the Chief Financial Officer Borrower that the
Consolidated EBITDA for the last four quarter period ending more than 30 days
prior to the Closing Date (last twelve months ended July 31, 2003) calculated on
a pro forma basis consistent with the requirements set forth in Section 5.01(a)
was not less than $37.0 million.

-62-



--------------------------------------------------------------------------------



 



     SECTION 4.02. Conditions to All Credit Extensions. The obligation of each
Lender and each Issuing Bank to make any Credit Extension shall be subject to,
and to the satisfaction of, each of the conditions precedent set forth below.
     (a) Notice. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.17(b).
     (b) No Default. Borrower and each other Loan Party shall be in compliance
in all material respects with all the terms and provisions set forth herein and
in each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after such Credit Extension, no Default shall have
occurred and be continuing on such date or after giving effect to the Credit
Extension requested to be made on such date.
     (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.
     (d) No Material Adverse Effect. There has been no event, condition and/or
contingency that has had or is reasonably likely to have a Material Adverse
Effect.
     (e) No Legal Bar. No order, judgment or decree of any Governmental
Authority shall purport to restrain any Lender from making any Loans to be made
by it. No injunction or other restraining order shall have been issued, shall be
pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by this Agreement or
the making of Loans hereunder.
     Each of the delivery of a Borrowing Request or notice requesting the
issuance, amendment, extension or renewal of a Letter of Credit and the
acceptance by Borrower of the proceeds of such Credit Extension shall constitute
a representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied. Borrower shall
provide such information (including calculations in reasonable detail of the
covenants in Section 6.08) as the Administrative Agent may reasonably request to
confirm that the conditions in this Section 4.02 have been satisfied.
     SECTION 4.03. Intentionally omitted.
     SECTION 4.04. Conditions to Effectiveness of the Fourth Amendment and
Restatement. This Agreement shall become effective on and as of the first date
(the “Fourth Amendment and Restatement Effective Date”) on which all of the
following conditions precedent shall have been satisfied:
     (a) Expenses. All of the reasonable fees and expenses of counsel for the
Agents in connection with the amendment and restatement shall have been paid in
full.

-63-



--------------------------------------------------------------------------------



 



     (b) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on the Fourth Amendment and Restatement
Effective Date.
     (c) Representations and Warranties. Each of the representations and
warranties made in or pursuant to Article III or which are contained in any
other Loan Document shall be true and correct in all material respects on and as
of the Fourth Amendment and Restatement Effective Date as if made on and as of
such date (unless stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).
     (d) Authorization. The execution, delivery and performance of this
Agreement shall have been duly authorized by all necessary action on the part of
Borrower and the Subsidiary Guarantors, and the Administrative Agent shall have
received satisfactory evidence thereof.
     (e) Opinions and Certificates. The Administrative Agent shall have received
opinions and certificates dated the Fourth Amendment and Restatement Effective
Date, in form and substance satisfactory to the Administrative Agent and
including a representation by the Chief Financial Officer of Borrower that, as
of the Fourth Amendment and Restatement Effective Date, no tax or judgment liens
have been filed against any Loan Party or any of their respective properties
since the Closing Date.
ARTICLE V
AFFIRMATIVE COVENANTS
     Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (except for provisions which by their terms
survive termination, such as indemnification provisions) and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full and all Letters of Credit have been canceled or have
expired or been fully cash collateralized and all amounts drawn thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, each Loan Party will, and will cause each of its subsidiaries to:
     SECTION 5.01. Financial Statements, Reports, etc. Borrower will furnish to
the Administrative Agent and each Lender:
     (a) Annual Reports. Within 120 days after the end of each fiscal year,
(i) the consolidated balance sheet of Borrower and its Subsidiaries as of the
end of such fiscal year and related consolidated statements of income, cash
flows and stockholders’ equity for such fiscal year, and notes thereto, all
prepared in accordance with Regulation S-X under the Securities Act and
accompanied by an opinion of KPMG LLP or other independent public accountants of
recognized national standing satisfactory to the Administrative Agent (which
opinion shall not be qualified as to scope or contain any going concern or other
qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations,
cash flows and changes in stockholders’ equity of the Consolidated Companies as
of the end of and for such fiscal year in accordance with GAAP consistently
applied, (ii) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth, on a consolidated basis, the financial
condition, results of operations and cash flows of the Consolidated Companies as
of the end of and for such fiscal year, as compared to the Consolidated
Companies’ budgeted financial conditions, results of operations and cash flows,
and (iii) a management’s discussion and analysis of the financial condition and
results of operations for such fiscal year, as compared to the previous fiscal
year;

-64-



--------------------------------------------------------------------------------



 



     (b) Quarterly Reports. Within 45 days after the end of each of the first
three fiscal quarters of each fiscal year, (i) the consolidated balance sheet of
Borrower and its Subsidiaries as of the end of such fiscal quarter and related
consolidated statements of income and cash flows for such fiscal quarter and for
the then elapsed portion of the fiscal year, in comparative form with the
consolidated statements of income and cash flows for the comparable periods in
the previous fiscal year, all prepared in accordance with Regulation S-X under
the Securities Act and accompanied by a certificate of a Financial Officer
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
the Consolidated Companies as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in clause (a) if this Section, subject
to normal year end audit adjustments, and (ii) a management’s discussion and
analysis of the financial condition and results of operations for such fiscal
quarter and the then elapsed portion of the fiscal year, as compared to the
comparable periods in the previous fiscal year;
     (c) [Intentionally omitted];
     (d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under paragraph (a) or (b) above, a Compliance Certificate
of a Financial Officer certifying that no Default has occurred or, if such a
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;
(ii) concurrently with any delivery of financial statements under subparagraph
(a) or (b) above, a certificate of a Financial Officer setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Section 6.08; and
(iii) in the case of paragraph (a) above, a report of the accounting firm
opining on or certifying such financial statements stating that in the course of
its regular audit of the financial statements of Borrower and its Subsidiaries,
which audit was conducted in accordance with GAAP, such accounting firm obtained
no knowledge that any Default has occurred or, if in the opinion of such
accounting firm such a Default has occurred, specifying the nature and extent
thereof;
     (e) Financial Officer’s Certificate Regarding Collateral. Concurrently with
any delivery of financial statements under paragraph (a), above, a Perfection
Certificate or Perfection Certificate Supplement;
     (f) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Company with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to holders
of its Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor), as the
case may be;
     (g) Management Letters. Promptly after the receipt thereof by any Company,
a copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;
     (h) Budgets. No later than 60 days after the end of each fiscal year of
Borrower and its Subsidiaries, a budget in form reasonably satisfactory to the
Administrative Agent (including budgeted statements of income, balance sheets
and statements of cash flow of the Consolidated

-65-



--------------------------------------------------------------------------------



 



Companies) for each fiscal quarter of such fiscal year prepared in detail and on
a consolidated basis, with appropriate presentation and discussion of the
principal assumptions upon which such budgets are based, accompanied by the
statement of a Financial Officer of Borrower to the effect that the budget of
the Consolidated Companies is a reasonable estimate for the period covered
thereby;
     (i) Annual Meetings with Lenders. Within 120 days after the close of each
fiscal year of Borrower shall, at the request of the Administrative Agent or
Required Lenders, hold a meeting (at a mutually agreeable location and time)
with all Lenders who choose to attend such meeting at which meeting shall be
reviewed the financial results of the previous fiscal year and the financial
condition of the Companies and the budgets presented for the current fiscal year
of the Companies; and
     (j) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
     SECTION 5.02. Litigation and Other Notices. Furnish to the Administrative
Agent and each Lender prompt written notice of the following:
     (a) any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;
     (b) the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity by or before any Governmental Authority, (i) against any Company or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document;
     (c) any development that has resulted in, or could reasonably be expected
to result in a Material Adverse Effect;
     (d) the occurrence of a Casualty Event and will ensure that the Net Cash
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Security Documents; and
     (e) (i) the incurrence of any material Lien (other than Permitted Liens)
on, or claim asserted against any of the Collateral or (ii) the occurrence of
any other event which could materially affect the value of the Collateral.
     SECTION 5.03. Existence; Businesses and Properties.
     (a) Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or, in the case of any Subsidiary, where the
failure to perform such obligations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     (b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
sub

-66-



--------------------------------------------------------------------------------



 



stantially the manner in which it is presently conducted and operated; comply
with all applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect; pay and
perform its obligations under all Leases except where the failure to pay and
perform, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; pay and perform its obligations under all
Loan Documents; and at all times maintain and preserve all property material to
the conduct of such business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted in the ordinary course at all times; provided that nothing in
this Section 5.03(b) shall prevent (i) sales of assets, consolidations or
mergers by or involving any Company in accordance with Section 6.05; (ii) the
withdrawal by any Company of its qualification as a foreign corporation in any
jurisdiction where such withdrawal, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; or (iii) the
abandonment by any Company of any rights, franchises, licenses, trademarks,
trade names, copyrights or patents that such person reasonably determines are
not useful to its business.
     SECTION 5.04. Insurance.
     (a) Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any property
owned, occupied or controlled by it; and maintain such other insurance as may be
required by law; and, with respect to the Collateral, otherwise maintain all
insurance coverage required under each applicable Security Document, such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Administrative Agent and the Collateral Agent.
     (b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof, (ii) name the Collateral Agent as mortgagee (in the case of property
insurance) or additional insured (in the case of liability insurance) or loss
payee (in the case of casualty insurance), as applicable, (iii) if reasonably
requested by the Collateral Agent, include a breach of warranty clause and
(iv) be reasonably satisfactory in all other respects to the Collateral Agent.
     (c) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.04 is taken out
by any Company; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.
     (d) Obtain flood insurance in such total amount as the Administrative Agent
or the Required Lenders may from time to time require, if at any time the area
in which any improvements located on any real property covered by a Mortgage is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency) and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1975, as amended from time to time.

-67-



--------------------------------------------------------------------------------



 



     (e) Deliver to the Administrative Agent and the Collateral Agent and the
Lenders a report of a reputable insurance broker with respect to such insurance
and such supplemental reports with respect thereto as the Administrative Agent
or the Collateral Agent may from time to time reasonably request.
     SECTION 5.05. Obligations and Taxes.
     (a) Pay its Indebtedness and other obligations promptly and in accordance
with their terms and pay and discharge promptly when due all Taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien other than a Permitted Lien
upon such properties or any part thereof; provided that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the applicable Company
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, Tax, assessment or charge and enforcement of a Lien other
than a Permitted Lien and, in the case of Collateral, the applicable Company
shall have otherwise complied with the Contested Collateral Lien Conditions.
     (b) Timely and correctly file all material Tax Returns required to be filed
by it.
     SECTION 5.06. Employee Benefits. Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within
10 days after any Responsible Officer of the Companies or their ERISA Affiliates
or any ERISA Affiliate knows or has reason to know that, any ERISA Event has
occurred that, alone or together with any other ERISA Event, could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien, a
statement of a Financial Officer of Borrower setting forth details as to such
ERISA Event and the action, if any, that the Companies propose to take with
respect thereto, and (y) upon request by the Administrative Agent, copies of:
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Company or any ERISA Affiliate with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by any Company or any ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan sponsored or
contributed to by any Company) as the Administrative Agent shall reasonably
request.
     SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. Each Company will
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the property of such Company at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of any Company with the officers thereof and, after reasonable notice
to such Company, the independent accountants therefor.
     SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request
the issuance of Letters of Credit only for the purposes set forth in
Section 3.14.

-68-



--------------------------------------------------------------------------------



 



     SECTION 5.09. Compliance with Environmental Laws; Environmental Reports.
     (a) Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all material respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental
Permits applicable to its operations and Real Property; and conduct any Response
in accordance with Environmental Laws; provided that no Company shall be
required to undertake any Response to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.
     (b) If a Default caused by reason of a breach of Section 3.20 or Section
5.09(a) shall have occurred and be continuing for more than 20 days without the
Companies commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of
Borrower, an environmental assessment report regarding the matters which are the
subject of such default, including where appropriate, any soil and/or
groundwater sampling, prepared by an environmental consulting firm and in the
form and substance reasonably acceptable to the Administrative Agent and
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance or Response to address them.
     SECTION 5.10. Interest Rate Protection. Borrower shall maintain or cause to
be maintained, until the earlier of (i) the date on which all Term B Loans (as
defined in the Original Credit Agreement) are discharged or paid in accordance
with the terms hereof and (ii) through May 28, 2006, Interest Rate Agreements
acceptable to the Administrative Agent that result in at least $65.0 million of
the aggregate principal amount of Borrower’s Consolidated Indebtedness being
effectively subject to a fixed or maximum interest rate acceptable to the
Administrative Agent.
     SECTION 5.11. Additional Collateral; Additional Guarantors.
     (a) Subject to this Section 5.11, with respect to any property acquired on
or after the date hereof by Borrower or any other Loan Party that is intended to
be subject to the Lien created by any of the Security Documents but is not so
subject (but, in any event, excluding any property described in paragraph (b) of
this subsection) promptly (and in any event within 30 days after the acquisition
thereof: (i) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments or supplements to the relevant Security Documents or such
other documents as the Administrative Agent or the Collateral Agent shall deem
necessary or advisable to grant to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Permitted Liens, and (ii) take all actions necessary to cause
such Lien to be duly perfected to the extent required by such Security Document
in accordance with all applicable Requirements of Law, including, without
limitation, the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. Borrower shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of the Security Documents against
such after-acquired properties or assets.
     (b) With respect to any person that is or becomes a Wholly Owned Subsidiary
(other than any Non-Guarantor Subsidiary or any Foreign Subsidiary that is not a
direct Subsidiary of a Loan Party) promptly (and in any event within 30 days
after such person becomes a Subsidiary) (i) deliver to the Collateral Agent the
certificates, if any, representing the Equity Interests of such Subsidiary
(provided that with respect to any Foreign Subsidiary of Borrower, in no event
shall more than 66% of the Equity Interests of any Foreign Subsidiary be subject
to any Lien or pledged under any Security Document), together with undated stock
powers or other appropriate instruments of transfer executed and delivered in
blank by

-69-



--------------------------------------------------------------------------------



 



a duly authorized officer of such Subsidiary’s parent, as the case may be, and
all intercompany notes owing from such Subsidiary to any Loan Party together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Subsidiary, and (ii) cause such new Subsidiary (other
than any Non-Guarantor Subsidiary or any Foreign Subsidiary) (A) to execute a
Joinder Agreement or such comparable documentation and a joinder agreement to
the Security Agreement, and (B) to take all actions necessary or advisable in
the opinion of the Administrative Agent or the Collateral Agent to cause the
Lien created by the Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including, without limitation, the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent.
     (c) If at any time any two or more Wholly Owned Subsidiaries in the
aggregate (other than any Foreign Subsidiary of Borrower that is not a
“first-tier” Foreign Subsidiary) not otherwise subject to Section 5.11(b) have
assets having either a book value or fair market value in excess of
$10.0 million, then Borrower shall, and shall cause one or more of such
Subsidiaries to, comply with Section 5.11(b) within the time frames set forth in
such subsection so that no two or more such Subsidiaries hold assets having
either a book value or fair market value in excess of $10.0 million.
     SECTION 5.12. Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby superior
to and prior to the rights of all third persons other than the holders of
Existing Liens and subject to no other Liens except as permitted by the
applicable Security Document, or obtain any consents, including, without
limitation, landlord or similar lien waivers and consents, as may be necessary
or appropriate in connection therewith. Deliver or cause to be delivered to the
Administrative Agent and the Collateral Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent as the Administrative Agent and the Collateral Agent shall reasonably deem
necessary to perfect or maintain the Liens on the Collateral pursuant to the
Security Documents. Upon the exercise by the Administrative Agent, the
Collateral Agent or the Lenders of any power, right, privilege or remedy
pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or the
Lenders may be so required to obtain. If the Administrative Agent, the
Collateral Agent or the Required Lenders determine that they are required by law
or regulation to have appraisals prepared in respect of the Real Property of any
Loan Party constituting Collateral, Borrower shall provide to the Administrative
Agent appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA and are otherwise in form and substance
satisfactory to the Administrative Agent and the Collateral Agent.
     SECTION 5.13. Information Regarding Collateral.
     (a) Furnish to the Administrative Agent and the Collateral Agent prompt
written notice of any change (i) in any Loan Party’s corporate name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties, (ii) in the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) in any Loan Party’s identity or
corporate structure, (iv) in

-70-



--------------------------------------------------------------------------------



 



any Loan Party’s Federal Taxpayer Identification Number or (v) in any Loan
Party’s jurisdiction of organization. Borrower agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral. Borrower also agrees promptly
to notify the Administrative Agent and the Collateral Agent if any material
portion of the Collateral is subject to a Casualty Event.
     (b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01,
deliver to the Administrative Agent and the Collateral Agent a certificate of a
Financial Officer and the chief legal officer of each Borrower and a Perfection
Certificate Supplement confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.13(b) and (ii) certifying that all UCC financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests and Liens under the Security
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).
ARTICLE VI
NEGATIVE COVENANTS
     Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (except for provisions which by their terms
survive termination, such as indemnification provisions) and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document have
been paid in full and all Letters of Credit have been canceled or have expired
or been fully cash collateralized and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, no Loan Party will, nor will they cause or permit any Subsidiaries to:
     SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:
     (a) Indebtedness incurred pursuant to this Agreement and the other Loan
Documents;
     (b) (i) Indebtedness actually outstanding on the Third Amendment and
Restatement Effective Date and listed on Schedule 6.01(b) or (ii) refinancings
or renewals thereof; provided that (A) any such refinancing Indebtedness is in
an aggregate principal amount not greater than the aggregate principal amount of
the Indebtedness being renewed or refinanced, plus the amount of any premiums
required to be paid thereon and fees and expenses associated therewith, (B) such
refinancing Indebtedness has a later or equal final maturity and longer or equal
weighted average life than the Indebtedness being renewed or refinanced and
(C) the covenants, events of default subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced;
     (c) Indebtedness of any Company under Interest Rate Agreements entered into
in order to fix the effective rate of interest on the Loans in compliance with
Section 5.10 and such

-71-



--------------------------------------------------------------------------------



 



other non-speculative Interest Rate Agreements which may be entered into from
time to time by any Company and which such Company in good faith believes will
provide benefits or protection with respect to Indebtedness then outstanding,
and permitted to remain outstanding, pursuant to the other provisions of this
Section 6.01;
     (d) Indebtedness under Hedging Agreements (other than Interest Rate
Agreements) entered into from time to time by any Company in accordance with
Section 6.04(c);
     (e) intercompany Indebtedness of the Companies outstanding to the extent
permitted by Sections 6.04(e) and (i);
     (f) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations and refinancings or renewals thereof, in an aggregate amount not to
exceed the greater of (i) $50.0 million or (ii) 15% of Consolidated Tangible
Assets at any time outstanding;
     (g) Permitted Unsecured Indebtedness; provided that the proceeds thereof
are applied in accordance with Sections 2.10(d) and (h).
     (h) Indebtedness in respect of workers’ compensation claims, self insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided by a Company in the ordinary course of its business;
     (i) Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under Section 6.01; and
     (j) other unsecured Indebtedness of the Companies not to exceed
$40.0 million in aggregate principal amount at any time outstanding.
     SECTION 6.02. Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):
     (a) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property or assets subject to any such Lien, or (ii) in the case of any such
charge or claim which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions.
     (b) Liens in respect of property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the property of the Companies,
taken as a whole, and do not materially impair the use thereof in the operation
of the business of the Companies, taken as a whole, (ii) which are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, which proceedings (or orders
entered in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien, and
(iii) in the case of any

-72-



--------------------------------------------------------------------------------



 



such Lien which has or may become a Lien against any of the Collateral, such
Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions.
     (c) Liens in existence on the Third Amendment and Restatement Effective
Date and set forth on Schedule 6.02(c); provided that (i) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase; and (ii) such Liens do not encumber any property other than the
property subject thereto on the date hereof;
     (d) easements, rights of way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness,
(ii) individually or in the aggregate materially impairing the value or
marketability of such Real Property and (iii) individually or in the aggregate
materially interfering with the conduct of the business of the Companies at such
Real Property;
     (e) Liens arising out of judgments or awards not resulting in a Default or
an Event of Default;
     (f) Liens (other than any Lien imposed by ERISA) (i) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (iii) arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers; provided that (w) with
respect to clauses (i), (ii) and (iii) hereof, such Liens are for amounts not
yet due and payable or delinquent or, to the extent such amounts are so due and
payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings for orders entered in connection with such proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien, (x) to the extent such Liens are not imposed by law,
such Liens shall in no event encumber any property other than cash and Cash
Equivalents, (y) in the case of any such Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions and (z) the aggregate amount of deposits at any time pursuant to
clause (ii) and clause (iii) shall not exceed $10.0 million in the aggregate;
     (g) Leases with respect to the assets or properties of any Company, in each
case entered into in the ordinary course of such Company’s business so long as
such Leases are subordinate in all respects to the Liens granted and evidenced
by the Security Documents and do not, individually or in the aggregate,
(i) interfere in any material respect with the ordinary conduct of the business
of any Company or (ii) materially impair the use (for its intended purposes) or
the value of the property subject thereto;
     (h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;
     (i) Liens arising pursuant to Purchase Money Obligations or Capital Lease
Obligations incurred pursuant to Section 6.01(f); provided that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the cost of the property being

-73-



--------------------------------------------------------------------------------



 



acquired or leased at the time of the incurrence of such Indebtedness and
(ii) any such Liens attach only to the property being financed pursuant to such
Purchase Money Obligations or Capital Lease Obligations and do not encumber any
other property of any Company;
     (j) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;
     (k) Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Company (and not
created in anticipation or contemplation thereof); provided that such Liens do
not extend to property not subject to such Liens at the time of acquisition
(other than improvements thereon) and are no more favorable to the lienholders
than the existing Lien;
     (l) Liens granted pursuant to the Security Documents;
     (m) licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of the business of such Company;
     (n) other Liens incurred in the ordinary course of business of any Company
with respect to obligations (other than Indebtedness) that do not in the
aggregate exceed the greater of (i) $15.0 million or (ii) 3% of Consolidated
Tangible Assets at any time outstanding; and
     (o) the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;
provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral.
     SECTION 6.03. Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (i) the sale of such property is
permitted by Section 6.05 and (ii) any Liens arising in connection with its use
of such property are permitted by Section 6.02.
     SECTION 6.04. Investment, Loan and Advances. Directly or indirectly, lend
money or credit or make advances to any person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any other person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:
     (a) Investments outstanding on the Third Amendment and Restatement
Effective Date and identified on Schedule 6.04(b);

-74-



--------------------------------------------------------------------------------



 



     (b) the Companies may (i) acquire and hold accounts receivables owing to
any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;
     (c) Borrower may enter into Interest Rate Agreements to the extent
permitted by Section 6.01(c) and may enter into and perform its obligations
under Hedging Agreements entered into in the ordinary course of business and so
long as any such Hedging Agreement is not speculative in nature and is
(i) related to income derived from foreign operations of any Company or
otherwise related to purchases permitted hereunder from foreign suppliers or
(ii) entered into to protect such Companies against fluctuations in the prices
of raw materials used in their businesses;
     (d) any Company may make intercompany loans to any Loan Party and any Loan
Party may make intercompany loans and advances to any other Loan Party; provided
that such loan shall be evidenced by a promissory note and shall be pledged (and
delivered) by such Loan Party that is the lender of such intercompany loan as
Collateral pursuant to the Security Agreement, provided further that (i) no Loan
Party may make loans to any Foreign Subsidiary or Non-Guarantor Subsidiary
pursuant to this paragraph (e) and (ii) any loans made by any Foreign Subsidiary
or Non-Guarantor Subsidiary to any Loan Party pursuant to this paragraph
(e) shall be subordinated to the obligations of the Loan Parties pursuant to an
intercompany note in substantially the form of Exhibit K;
     (e) Borrower and the Subsidiaries may make loans and advances (including
payroll, travel and entertainment related advances) in the ordinary course of
business to their respective employees (other than any loans or advances to any
director or executive officer (or equivalent thereof) that would be in violation
of Section 402 of the Sarbanes Oxley Act) so long as the aggregate principal
amount thereof at any time outstanding (determined without regard to any write
downs or write offs of such loans and advances) shall not exceed $50,000
individually and $250,000 in the aggregate outstanding at one time;
     (f) Borrower and the Subsidiaries may sell or transfer amounts to the
extent permitted by Section 6.05;
     (g) Borrower may establish (i) Wholly Owned Subsidiaries to the extent
permitted by Section 6.12 and (ii) non Wholly Owned Subsidiaries and/or joint
ventures to the extent that Investments in such non Wholly Owned Subsidiaries
and/or joint ventures shall not exceed $20.0 million at any time outstanding,
after taking into account amounts returned in cash (including upon disposition);
     (h) Investments (other than as described in Section 6.04(e)) (i) by
Borrower in any Subsidiary Guarantor, (ii) by any Company in Borrower or any
Subsidiary Guarantor and (iii) by a Subsidiary Guarantor in another Subsidiary
Guarantor;
     (i) Investments in securities of trade creditors or customers in the
ordinary course of business and consistent with such Company’s past practices
that are received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

-75-



--------------------------------------------------------------------------------



 



     (j) Investments made by Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.05;
     (k) Borrower may make loans to senior management of Borrower and the
Subsidiary Guarantors for purposes of purchasing the capital stock of Borrower
in an aggregate principal amount not to exceed $2.5 million at any one time
outstanding; and
     (l) scheduled payments of Earn Out Obligations.
     SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of (or
agree to do any of the foregoing at any future time) all or any part of its
property or assets, or purchase or otherwise acquire (in one or a series of
related transactions) any part of the property or assets of any person (or agree
to do any of the foregoing at any future time), except that:
     (a) (i) purchases or other acquisitions of inventory, materials, equipment
and intangible assets in the ordinary course of business shall be permitted,
(ii) subject to Section 2.10(c), Asset Sales of used, worn out, obsolete or
surplus property by any Company in the ordinary course of business and the
abandonment or other Asset Sale of Intellectual Property that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the conduct of the business of the Companies taken as a whole shall
be permitted and (iii) subject to Section 2.10(c), the sale, lease or other
disposal of any assets shall be permitted; provided that the aggregate
consideration received in respect of all Asset Sales pursuant to this clause
(a)(iii) shall not exceed $5.0 million individually or $15.0 million in any four
consecutive fiscal quarters of Borrower;
     (b) Investments in connection with any such transaction may be made to the
extent permitted by Section 6.04;
     (c) Borrower and the Subsidiaries may sell Cash Equivalents in the ordinary
course of business;
     (d) Borrower and the Subsidiaries may lease (as lessee or lessor) real or
personal property and may guaranty such lease, in each case, in the ordinary
course of business and in accordance with the applicable Security Documents;
     (e) Borrower and the Subsidiaries may consummate Permitted Acquisitions;
     (f) any Loan Party may transfer property or lease to or acquire or lease
property from any Loan Party and any Loan Party may be merged into another Loan
Party (as long as such Loan Party is the surviving corporation of such merger
and remains a direct or indirect Wholly Owned Subsidiary of Borrower) or any
other Wholly Owned Subsidiary Guarantor; provided that the Lien on and security
interest in such property granted or to be granted in favor of the Collateral
Agent under the Security Documents shall be maintained or created in accordance
with the provisions of Section 5.11 or Section 5.12, as applicable;
     (g) any Subsidiary may dissolve, liquidate or wind up its affairs at any
time; provided that such dissolution, liquidation or winding up, as applicable,
could not reasonably be expected to have a Material Adverse Effect; and

-76-



--------------------------------------------------------------------------------



 



     (h) Asset Sales by any Company to any other Company shall be permitted;
provided that such Asset Sale involving a Subsidiary that it is not a Loan Party
be made in compliance with Section 6.05(a).
To the extent the Required Lenders (or all Lenders, as applicable) waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, and the Agents shall take all actions deemed appropriate
in order to effect the foregoing.
     SECTION 6.06. Dividends. Authorize, declare or pay, directly or indirectly,
any Dividends with respect to any Company, except that:
     (a) any Subsidiary of Borrower (i) may pay cash Dividends to Borrower or
any Wholly Owned Subsidiary of Borrower and (ii) if such Subsidiary is not a
Wholly Owned Subsidiary of Borrower, may pay cash Dividends to its shareholders
generally so long as Borrower or its Subsidiary which owns the equity interest
or interests in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holdings of equity
interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of equity interests in such
Subsidiary); and
     (b) Borrower may pay cash Dividends from time to time, so long as (x) no
(A) Event of Default exists or (B) (on a Pro Forma Basis after giving effect to
payment of such Dividends) Default would result therefrom at the time of
declaration thereof and (y) the amount of such Dividend, when added to the
aggregate amount of all Dividends made after the Senior Notes Issue Date, does
not exceed the sum of (without duplication):
     (i) 50% of Consolidated Net Income for the period (taken as one accounting
period) commencing on the first day of the fiscal quarter in which the Senior
Notes Issue Date occurs to and including the last day of the fiscal quarter
ended immediately prior to the date of such calculation for which consolidated
financial statements are available (or, if such Consolidated Net Income shall be
a deficit, minus 100% of such deficit), plus
     (ii) 100% of (A) (i) the aggregate net cash proceeds and (ii) the Fair
Market Value of (x) marketable securities (other than marketable securities of
Borrower), (y) Equity Interests of a person (other than Borrower or an Affiliate
of Borrower) engaged in a Permitted Business and (z) other assets used in any
Permitted Business, in the case of clauses (i) and (ii), received by Borrower
since the Senior Notes Issue Date as a contribution to its common equity capital
or from the issue or sale of Qualified Capital Stock of Borrower or from the
issue or sale of convertible or exchangeable Disqualified Capital Stock or
convertible or exchangeable debt securities of Borrower that have been converted
into or exchanged for such Qualified Capital Stock (other than Equity Interests
or debt securities sold to a Subsidiary of Borrower), and (B) the aggregate net
cash proceeds, if any, received by Borrower or any of its Restricted
Subsidiaries upon any conversion or exchange described in clause (A) above, plus
     (iii) 100% of (A) the aggregate amount by which Indebtedness (other than
any Permitted Unsecured Indebtedness) of Borrower or any Restricted Subsidiary
is reduced on Borrower’s consolidated balance sheet upon the conversion or
exchange after the Senior Notes Issue Date of any such Indebtedness into or for
Qualified Capital Stock of Borrower and (B) the aggregate net cash proceeds, if
any, received by Borrower or any of its Restricted Subsidiaries upon any
conversion or exchange described in clause (A) above.

-77-



--------------------------------------------------------------------------------



 



     SECTION 6.07. Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and the Subsidiary Guarantors), other than in the
ordinary course of business and on terms and conditions substantially as
favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s length transaction with a person other than an
Affiliate, except that:
     (a) Dividends may be paid to the extent provided in Section 6.06;
     (b) loans may be made and other transactions may be entered into between
and among any Company and its Affiliates to the extent permitted by
Sections 6.01 and 6.04; and
     (c) customary fees may be paid to non officer directors of Borrower and
customary indemnities may be provided to all directors of Borrower.
     SECTION 6.08. Financial Covenants.
     (a) Maximum Leverage Ratio. Permit the Leverage Ratio, as of the last day
of any Test Period ending during any period set forth in the table below, to
exceed the ratio set forth opposite such period in the table below:

              Leverage Ratio    

October 1, 2005 - March 31, 2007
  3.50 to 1.00    
April 1, 2007 and thereafter
  3.25 to 1.00    

     (b) Minimum Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio, as of the last day of any Test Period, to be less than 3.00 to
1.0.
     (c) Limitation on Capital Expenditures. Make any Capital Expenditures in
any period of four consecutive quarters in excess of 20% of Consolidated Net
Worth (determined as of the last day of the most recent quarter for which
financial statements have been delivered); provided, however, that the foregoing
limitation shall not apply if (i) Liquidity (determined as of such day) is
greater than $10.0 million and (ii) either:
     (A) (1) no Default or Event of Default then exists that has not been cured
or waived, and (2) the Leverage Ratio (determined as of such day) is less than
2.75 to 1.0; or
     (B) the Leverage Ratio is less than 2.75 to 1.0 for both the quarter ending
on such day (determined as of such day) and for the preceding quarter
(determined as of the last day of such preceding quarter).
     SECTION 6.09. Limitation on Modifications or Prepayment of Indebtedness;
Modifications of Certificate of Incorporation, or Other Constitutive Documents,
By-laws and Certain Other Agreements, etc. (i) Optionally prepay, retire,
redeem, purchase, defease or exchange, or make or arrange for any mandatory
prepayment, retirement, redemption, purchase or defeasance of, any outstanding
Indebtedness (other than (1) any refinancing of Indebtedness permitted by this
Agreement, (2) the Obligations and (3) the conversion or exchange of
Indebtedness for or into Equity Interest); (ii) amend or modify, or permit the
amendment or modification of, any provision of existing Indebtedness or of any

-78-



--------------------------------------------------------------------------------



 



agreement (including any purchase agreement, indenture, loan agreement or
security agreement) relating thereto other than any amendments or modifications
to Indebtedness which do not in any way materially adversely affect the
interests of the Lenders and are otherwise permitted under Section 6.01(b);
(iii) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any indebtedness outstanding under any document or agreement
relating to any Permitted Unsecured Indebtedness; (iv) amend or modify, or
permit the amendment or modification of, any provision of any document or
agreement relating to any Permitted Unsecured Indebtedness other than amendments
or modifications which do not in any way materially adversely affect the
interests of the Lenders; or (v) amend, modify or change its articles of
incorporation or other constitutive documents (including by the filing or
modification of any certificate of designation) or by-laws, or any agreement
entered into by it, with respect to its capital stock (including the
Shareholders’ Agreement, any other shareholders’ agreement, limited liability
company operating agreement or limited partnership agreement), or enter into any
new agreement with respect to its capital stock, other than any amendments,
modifications, agreements or changes pursuant to this clause (v) or any such new
agreements pursuant to this clause (v) which do not in any way materially
adversely affect in any material respect the interests of the Lenders; and
provided that Borrower may issue such capital stock as is not prohibited by
Section 6.11 or any other provision of this Agreement and may amend articles of
incorporation or other constitutive documents to authorize any such capital
stock.
     SECTION 6.10. Limitation on Certain Restrictions on Subsidiaries. Directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) pay
dividends or make any other distributions on its Equity Interests owned by
Borrower or any Subsidiary of Borrower, or pay any Indebtedness owed to Borrower
or a Subsidiary of Borrower, (b) make loans or advances to Borrower or any of
Borrower’s Subsidiaries or (c) transfer any of its properties to Borrower or any
of Borrower’s Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law; (ii) this Agreement and the
other Loan Documents; (iii) any document or agreement relating to Permitted
Unsecured Indebtedness; (iv) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of Borrower or a
Subsidiary of Borrower; (v) customary provisions restricting assignment of any
agreement entered into by Borrower or a Subsidiary of Borrower in the ordinary
course of business; (vi) any holder of a Lien permitted by Section 6.02 may
restrict the transfer of the asset or assets subject thereto; (vii) restrictions
which are not more restrictive than those contained in this Agreement contained
in any documents governing any Indebtedness incurred after the Closing Date in
accordance with the provisions of this Agreement; (viii) customary restrictions
and conditions contained in any agreement relating to the sale of any property
permitted under Section 6.05 pending the consummation of such sale; (ix) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary of Borrower; or (x) in the case of any joint
venture which is not a Loan Party in respect of any matters referred to in
clauses (b) and (c) above, restrictions in such person’s organizational or
governing documents or pursuant to any joint venture agreement or stockholders
agreements solely to the extent of the Equity Interests of or assets held in the
subject joint venture or other entity.
     SECTION 6.11. Limitation on Issuance of Capital Stock.
     (a) With respect to Borrower, issue any Equity Interest that is not
Qualified Capital Stock.
     (b) Borrower will not, and will not permit any Subsidiary to, issue any
Equity Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Equity Interest, except
(i) for stock splits, stock dividends and additional Equity Interests issuances
which do not decrease the percentage ownership of Borrower or any Subsidiaries
in any class of the

-79-



--------------------------------------------------------------------------------



 



Equity Interest of such Subsidiary; (ii) Subsidiaries of Borrower formed after
the Closing Date pursuant to Section 6.12 may issue Equity Interests to Borrower
or the Subsidiary of Borrower which is to own such stock; and (iii) Borrower may
issue common stock that is Qualified Capital Stock to Borrower. All Equity
Interests issued in accordance with this Section 6.11(b) shall, to the extent
required by Section 5.12 or the Security Agreement, be delivered to the
Collateral Agent for pledge pursuant to the Security Agreement.
     SECTION 6.12. Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that Borrower may establish, create or acquire one or
more Wholly Owned Subsidiaries of Borrower or one of its Wholly Owned
Subsidiaries without such consent so long as (a) 100% of the Equity Interest of
any new Subsidiary is upon the creation or establishment of any such new
Subsidiary pledged and delivered to the Collateral Agent for the benefit of the
Secured Parties under the Security Agreement, (other than non-Wholly Owned
Subsidiaries acquired in connection with a Permitted Acquisition or pursuant to
Investments pursuant to Section 6.04(h)); (b) upon the creation or establishment
of any such new Wholly Owned Subsidiary, such Subsidiary becomes a party to the
applicable Security Documents and shall become a Subsidiary Guarantor hereunder
and execute a Joinder Agreement and the other Loan Documents all in accordance
with Section 5.11(a) above and (c) such new Subsidiary is a Domestic Subsidiary.
     SECTION 6.13. Business. With respect to Borrower and its Subsidiaries,
engage (directly or indirectly) in any business other than those businesses in
which each of Borrower and its Subsidiaries, respectively, is engaged on the
Fourth Amendment and Restatement Effective Date (or which are substantially
related thereto or are reasonable extensions thereof).
     SECTION 6.14. Limitation on Accounting Changes. Make or permit any change
in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld, except
changes that, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect or are required by GAAP.
     SECTION 6.15. Fiscal Year. Change its fiscal year end to a date other than
December 31.
     SECTION 6.16. [Intentionally Omitted].
     SECTION 6.17. Limitation on Further Negative Pledges. Except with respect
to prohibitions against other encumbrances on specific property encumbered to
secured payment of particular Indebtedness permitted hereunder or prohibitions
in license agreements under which Borrower or any of its Subsidiaries is the
licensee, enter into any agreement to create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except pursuant to (a) the Loan Documents, (b) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on property or assets of Borrower or any
of its Subsidiaries (whether now owned or hereafter acquired) securing the Loans
or any Interest Rate Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of Borrower of any of its
Subsidiaries to secure the Loans, any Interest Rate Agreement or any other
Obligations and (c) any industrial revenue or development bonds, acquisition
agreement or operating leases of real property and equipment entered into in the
ordinary course of business. Notwithstanding any of the foregoing, Indebtedness
incurred by a Non-Guarantor Subsidiary may contain a provision that no Lien on
the assets of such Non-Guarantor Subsidiary may exist unless such Indebtedness
is equally and ratably secured with any other Indebtedness secured by such
assets.

-80-



--------------------------------------------------------------------------------



 



     SECTION 6.18. Anti-Terrorism Law; Anti-Money Laundering.
     (a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.24, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.18).
     (b) Knowingly cause or permit any of the funds of such Loan Party that are
used to repay the Loans to be derived from any unlawful activity with the result
that the making of the Loans would be in violation of any Requirement of Law.
ARTICLE VII
GUARANTEE
     SECTION 7.01. The Guarantee. The Subsidiary Guarantors hereby jointly and
severally guarantee as a primary obligor and not as a surety to each Secured
Party and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code) on the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Obligations from time to time owing to the Secured
Parties by any Loan Party under any Loan Document or Interest Rate Agreement
relating to the Loans, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Subsidiary Guarantors hereby jointly and severally agree that
if Borrower or other Subsidiary Guarantor(s) shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
     SECTION 7.02. Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 7.01 shall constitute a guaranty of payment and are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrower under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Subsidiary Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

-81-



--------------------------------------------------------------------------------



 



     (i) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
     (ii) any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
     (iii) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
     (iv) any lien or security interest granted to, or in favor of, Issuing Bank
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or
     (v) the release of any other Subsidiary Guarantor.
     The Subsidiary Guarantors hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
any Subsidiary Guarantor thereof exhaust any right, power or remedy or proceed
against Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Subsidiary Guarantors waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party upon this
Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred in reliance upon this Guarantee, and all dealings between Borrower and
the Secured Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. This Guarantee shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Secured Parties, and the obligations
and liabilities of the Subsidiary Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against Borrower or against any other person which
may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Subsidiary Guarantors and the successors and assigns thereof, and shall inure to
the benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.
     SECTION 7.03. Reinstatement. The obligations of the Subsidiary Guarantors
under this Article VII shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of Borrower or other Loan Party
in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Guaranteed Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise. The Subsidiary
Guarantors jointly and severally agree that they will indemnify each Secured
Party on demand for all reasonable costs and expenses (including reasonable fees
of counsel) incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that

-82-



--------------------------------------------------------------------------------



 



such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law, other than any costs or
expenses resulting from the bad faith or willful misconduct of such Secured
Party.
     SECTION 7.04. Subrogation; Subordination. Each Subsidiary Guarantor hereby
agrees that until the indefeasible payment and satisfaction in full in cash of
all Guaranteed Obligations and the expiration and termination of the Commitments
of the Lenders under this Agreement it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against Borrower or any other Subsidiary
Guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations. The payment of any amounts due with respect to any
Indebtedness of Borrower or any other Subsidiary Guarantor now or hereafter
owing to any Subsidiary Guarantor or Borrower by reason of any payment by such
Subsidiary Guarantor under the Guarantee in this Article VII is hereby
subordinated to the prior indefeasible payment in full in cash of the Guaranteed
Obligations. In addition, any Indebtedness of Borrower now or hereafter held by
any Subsidiary Guarantor is hereby subordinated in right of payment in full in
cash to the Guaranteed Obligations. Each Subsidiary Guarantor agrees that it
will not demand, sue for or otherwise attempt to collect any such Indebtedness
of Borrower to such Subsidiary Guarantor until the Obligations shall have been
indefeasibly paid in full in cash. If, notwithstanding the foregoing sentence,
any Subsidiary Guarantor shall prior to the indefeasible payment in full in cash
of the Guaranteed Obligations collect, enforce or receive any amounts in respect
of such Indebtedness, such amounts shall be collected, enforced and received by
such Subsidiary Guarantor as trustee for the Secured Parties and be paid over to
Administrative Agent on account of the Guaranteed Obligations without affecting
in any manner the liability of such Subsidiary Guarantor under the other
provisions of the guaranty contained herein.
     SECTION 7.05. Remedies. The Subsidiary Guarantors jointly and severally
agree that, as between the Subsidiary Guarantors and the Lenders, the
obligations of Borrower under this Agreement and the Notes, if any, may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Article VIII) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against Borrower and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by Borrower) shall forthwith become due and payable by the Subsidiary
Guarantors for purposes of Section 7.01.
     SECTION 7.06. Instrument for the Payment of Money. Each Subsidiary
Guarantor hereby acknowledges that the guarantee in this Article VII constitutes
an instrument for the payment of money, and consents and agrees that any Lender
or Agent, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion action under New York CPLR Section 3213.
     SECTION 7.07. Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
     SECTION 7.08. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 7.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 7.01, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Subsidiary Guarantor, any Loan Party or any other
person, be automatically

-83-



--------------------------------------------------------------------------------



 



limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):
     (a) default shall be made in the payment of any principal of any Loan or
any Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;
     (b) default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in (a) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of 10 Business Days;
     (c) any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
     (d) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02, 5.03
or 5.08 or in Article VI;
     (e) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in (a), (b) or (d) above) and such default shall
continue unremedied or shall not be waived for a period of 30 days after written
notice thereof from the Administrative Agent or any Lender to Borrower;
     (f) any Company shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable, or (ii) fail to observe or perform
(after applicable grace periods, if any) any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause
(ii) is to cause, or to permit the holder or holders of such Indebtedness or a
trustee on its or their behalf (with or without the giving of notice, the lapse
of time or both) to cause, such Indebtedness to become due prior to its stated
maturity; provided that it shall not constitute an Event of Default pursuant to
this paragraph (f) unless the aggregate amount of all such Indebtedness referred
to in clauses (i) and (ii) exceeds $10.0 million at any one time;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property or assets of
any Company, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian,

-84-



--------------------------------------------------------------------------------



 



sequestrator, conservator or similar official for any Company or for a
substantial part of the property or assets of any Company; or (iii) the winding
up or liquidation of any Company; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered (excluding, for purposes of clarification, any Liens
on bonds or other collateral posted pursuant to a court order while there exists
an effective stay of enforcement of a judgment);
     (h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above; (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
property or assets of any Company; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate;
     (i) one or more judgments for the payment of money in an aggregate amount
in excess of $2.5 million shall be rendered against any Company or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of any Company to enforce any such judgment;
     (j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect or the imposition of a Lien
on any assets of a Company;
     (k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a perfected first priority security interest in and Lien
on, all of the Collateral thereunder (except as otherwise expressly provided in
such Security Document)) in favor of the Collateral Agent, or shall be asserted
by Borrower or any other Loan Party not to be, a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby unless such occurrence results solely from action of the Collateral
Agent or any Lender and involves no Default by Borrower or any Subsidiary
Guarantor hereunder or under any Security Document;
     (l) the Guarantees shall cease to be in full force effect;
     (m) any Loan Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Loan Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny that it has any
liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;

-85-



--------------------------------------------------------------------------------



 



     (n) there shall have occurred a Change in Control; or
     (o) any Loan Party shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has or
could reasonably be expected to result in a Material Adverse Effect by virtue of
any determination, ruling, decision, decree or order of any court or
Governmental Authority of competent jurisdiction;
then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrower and the Subsidiary Guarantors, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans and
Reimbursement Obligations then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower and the Subsidiary
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
ARTICLE IX
COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS
     SECTION 9.01. Collateral Account.
     (a) The Collateral Agent is hereby authorized to establish and maintain at
its office at 677 Washington Boulevard, Stamford, Connecticut 06901, in the name
of the Collateral Agent and pursuant to a Control Agreement, a restricted
deposit account designated “Basic Energy Services Collateral Account”. Each Loan
Party shall deposit into the Collateral Account from time to time (i) the cash
proceeds of any of the Collateral (including pursuant to any disposition
thereof) to the extent contemplated herein or in any other Loan Document,
(ii) the cash proceeds of any Casualty Event with respect to Collateral, to the
extent contemplated herein or in any other Loan Document, and (iii) any cash
such Loan Party is required to pledge as additional collateral security
hereunder pursuant to the Loan Documents.
     (b) The balance from time to time in the Collateral Account shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. So long as no Event of
Default has occurred and is continuing or will result therefrom, the Collateral
Agent shall within two Business Days of receiving a request of the applicable
Loan Party for release of cash proceeds (i) from the Collateral Account
constituting Net Cash Proceeds relating to any Casualty Event or Asset Sale
remit such cash proceeds on deposit in the Collateral Account to or upon the
order of such Loan Party, so long as such Loan Party has satisfied the
conditions relating thereto set forth in Section 9.02 and (ii) with respect to
the LC Sub Account, remit such Net Cash Proceeds on deposit in the LC Sub
Account to or upon the order of such Loan Party at such time as all Letters of
Credit shall have been terminated and all of the liabilities in respect of the
Letters of Credit have been paid in full. At any time following the occurrence
and during the continuance of an Event of Default, the Collateral Agent may
(and, if

-86-



--------------------------------------------------------------------------------



 



instructed by the Required Lenders as specified herein, shall) in its (or their)
discretion apply or cause to be applied (subject to collection) the balance from
time to time outstanding to the credit of the Collateral Account to the payment
of the Obligations in the manner specified in Section 9.03 hereof subject,
however, in the case of amounts deposited in the LC Sub Account, to the
provisions of Sections 2.18(i) and 9.03. The Loan Parties shall have no right to
withdraw, transfer or otherwise receive any funds deposited in the Collateral
Account except to the extent specifically provided herein.
     (c) Amounts on deposit in the Collateral Account shall be invested from
time to time in Cash Equivalents as the applicable Loan Party (or, after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent) shall determine, which Cash Equivalents shall be held in the name and be
under the control of the Collateral Agent (or any sub agent); provided that at
any time after the occurrence and during the continuance of an Event of Default,
the Collateral Agent may (and, if instructed by the Required Lenders as
specified herein, shall) in its (or their) discretion at any time and from time
to time elect to liquidate any such Cash Equivalents and to apply or cause to be
applied the proceeds thereof to the payment of the Obligations in the manner
specified in Section 9.03 hereof.
     (d) Amounts deposited into the Collateral Account as cover for liabilities
in respect of Letters of Credit under any provision of this Agreement requiring
such cover shall be held by the Administrative Agent in a separate sub account
designated as the “LC Sub Account” (the “LC Sub Account”) and, notwithstanding
any other provision hereof to the contrary, all amounts held in the LC Sub
Account shall constitute collateral security first for the liabilities in
respect of Letters of Credit outstanding from time to time and second for the
other Obligations hereunder until such time as all Letters of Credit shall have
been terminated and all of the liabilities in respect of Letters of Credit have
been paid in full.
     SECTION 9.02. Proceeds of Destruction, Taking and Collateral Dispositions.
So long as no Event of Default shall have occurred and be continuing, in the
event the applicable Loan Party elects to reinvest Net Cash Proceeds in respect
of any Asset Sale or Casualty Event in accordance with the provisions of
Sections 2.10(c) and 2.10(f) as applicable, the Collateral Agent shall receive
at least 10 days’ prior notice of each request for payment and shall not release
any part of such Net Cash Proceeds, until the applicable Loan Party has
furnished to the Collateral Agent (i) an Officers’ Certificate setting forth:
(A) a brief description of the reinvestment to be made, (B) the dollar amount of
the expenditures to be made, or costs incurred by such Loan Party in connection
with such reinvestment and (C) evidence that the properties or assets acquired
in connection with such reinvestment have a fair market value at least equal to
the amount of such Net Cash Proceeds requested to be released from the
Collateral Account and (ii) all security agreements and Mortgages and other
items required by the provisions of Sections 5.11 and 5.12 to, among other
things, subject such reinvestment properties or assets to the Lien of the
Security Documents in favor of the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties.
     SECTION 9.03. Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, promptly by the
Collateral Agent as follows:
     (a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Collateral Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Collateral Agent in connection therewith, together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

-87-



--------------------------------------------------------------------------------



 



     (b) Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including, without limitation,
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;
     (c) Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
(i) interest, principal and other amounts constituting Obligations (other than
the obligations arising under the Hedging Agreements and the principal amount of
Reimbursement Obligations) in each case equally and ratably in accordance with
the respective amounts thereof then due and owing and (ii) the Obligations
arising under the Hedging Agreements in accordance with the terms of the Hedging
Agreements;
     (d) Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of Reimbursement Obligations; and
     (e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).
     In the event that any such proceeds are insufficient to pay in full the
items described in clauses (a) through (e) of this Section 9.03, the Loan
Parties shall remain jointly and severally liable for any deficiency.
ARTICLE X
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
     SECTION 10.01. Appointment. Each Lender hereby irrevocably designates and
appoints each of the Administrative Agent and the Collateral Agent as an agent
of such Lender under this Agreement and the other Loan Documents. Each Lender
irrevocably authorizes each Agent, in such capacity, through its agents or
employees, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.
     SECTION 10.02. Agent in Its Individual Capacity. Each person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such person and its Affiliates may accept deposits from, lend money
to and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.
     SECTION 10.03. Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02), and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to Borrower or any of its

-88-



--------------------------------------------------------------------------------



 



Subsidiaries that is communicated to or obtained by the bank serving as such
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02) or in the
absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by Borrower or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document.
     SECTION 10.04. Reliance by Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by a proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by a proper person, and shall not incur any liability
for relying thereon. Each Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other advisors selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or advisors.
     SECTION 10.05. Delegation of Duties. Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more sub
agents appointed by such Agent. Each Agent and any such sub agent may perform
any and all its duties and exercise its rights and powers through their
respective Affiliates. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub agent and to the Affiliates of each Agent and any
such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.
     SECTION 10.06. Successor Agent. Each Agent may resign as such at any time
upon at least 30 days’ prior notice to the Lenders, the Issuing Bank and
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with Borrower, to appoint a successor Agent from among the
Lenders. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent, which successor shall
be a commercial banking institution organized under the laws of the United
States (or any State thereof) or a United States branch or agency of a
commercial banking institution, in each case, having combined capital and
surplus of at least $250 million; provided that if such retiring Agent is unable
to find a commercial banking institution which is willing to accept such
appointment and which meets the qualifications set forth above, the retiring
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Agent hereunder until
such time, if any, as the Required Lenders appoint a successor Agent.
     Upon the acceptance of its appointment as an Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Article X and
Section 11.03 shall continue in effect for the benefit of such retiring Agent,
its sub agents and their respective Affiliates in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent.

-89-



--------------------------------------------------------------------------------



 



     SECTION 10.07. Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.
     SECTION 10.08. No Other Administrative Agent. The Lenders identified in
this Agreement, the Syndication Agent and the Documentation Agent shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders. Without limiting the
foregoing, neither the Syndication Agent nor the Documentation Agent shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the Syndication Agent and
the Documentation Agent as it makes with respect to the Administrative Agent or
any other Lender in this Article X. Notwithstanding the foregoing, the parties
hereto acknowledge that the Documentation Agent and the Syndication Agent hold
such titles in name only, and that such titles confer no additional rights or
obligations relative to those conferred on any Lender hereunder.
     SECTION 10.09. Indemnification. The Lenders severally agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by Borrower or
the Subsidiary Guarantors and without limiting the obligation of Borrower or the
Subsidiary Guarantors to do so), ratably according to their respective
outstanding Loans and Commitments in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which all Commitments shall have terminated and the Loans and Reimbursement
Obligations shall have been paid in full, ratably in accordance with such
outstanding Loans and Commitments as in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans and Reimbursement Obligations) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
ARTICLE XI
MISCELLANEOUS
     SECTION 11.01. Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

-90-



--------------------------------------------------------------------------------



 



     (a) if to any Loan Party, to Borrower at:
Basic Energy Services, Inc.
400 W. Illinois
Midland, Texas 79701
Attention: Kenneth V. Huseman
Telecopy No.: (432) 620 5501
Telephone No.: (432) 620 5500
E mail: ken.huseman@basicenergyservices.com
with a copy to:
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: Douglas Dillon, Esq.
Telecopy No.: (713) 220 4285
Telephone No.: (713) 220 4200
E mail: ddillon@akllp.com
     (b) if to the Administrative Agent or the Collateral Agent, to it at:
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Tara Cimbrello
Telecopy No.: (203) 719-4176
with a copy to:
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
Attention: Michael E. Michetti, Esq.
Telecopy: (212) 269 5420
Telephone: (212) 701 3000
E mail: mmichetti@cahill.com
     (c) if to the Documentation Agent, to it at:
Capital One, National Association (f/k/a Hibernia National Bank)
5718 Westheimer, Suite 600
Houston, Texas 77057
Attention: Energy Banking
Telecopy No.: (713) 435-5106
     (d) if to a Lender, to it at its address (or telecopy number) set forth on
the applicable Lender Addendum or in the Assignment and Acceptance pursuant to
which such Lender shall have become a party hereto.

-91-



--------------------------------------------------------------------------------



 



All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 11.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01 and failure to deliver cour tesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.
     SECTION 11.02. Waivers; Amendment.
     (a) No failure or delay by any Agent, the Collateral Agent, the Issuing
Bank or any Lender in exercising any right or power hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 11.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default at the time.
     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the written consent of the Required Lenders; provided
that no such agreement shall:
     (i) increase the Commitment of any Lender without the written consent of
such Lender;
     (ii) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any Fees payable hereunder, without the
written consent of each Lender affected thereby;
     (iii) postpone or extend the maturity of any Loan, or the required date of
payment of any Reimbursement Obligation, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment or
postpone the scheduled date of expiration of any Letter of Credit beyond the
Revolving Maturity Date, without the written consent of each Lender affected
thereby;
     (iv) change Section 2.14(b) or (c) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby, without the written
consent of each Lender;
     (v) change the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document (including this Section) specifying
the

-92-



--------------------------------------------------------------------------------



 



number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be);
     (vi) release Borrower or any Subsidiary Guarantor from its Guarantee
(except as expressly provided in Article VII), or limit its liability in respect
of such Guarantee, without the written consent of each Lender;
     (vii) release all or a substantial portion of the Collateral from the Liens
of the Security Documents or alter the relative priorities of the Obligations
entitled to the Liens of the Security Documents (except in connection with
securing additional Obligations equally and ratably with the other Obligations),
in each case without the written consent of each Lender; or
     (viii) change any provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of any Class differently than those holding Loans of any other Class,
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each affected Class;
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Issuing Bank or the Swingline Lender, as the case
may be and (2) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the Revolving
Lenders at a time in which an Affiliate of the Administrative Agent is a
Revolving Lender shall also require the approval of at least one Revolving
Lender not affiliated with the Administrative Agent (if any such Revolving
Lenders exist at such time). Notwithstanding the foregoing, any provision of
this Agreement may be amended by an agreement in writing entered into by
Borrower, the Required Lenders and the Administrative Agent (and, if their
rights or obligations are affected thereby, the Issuing Bank and the Swingline
Lender) if (x) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (y) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.
     (c) If, in connection with any proposed change, waiver, discharge or
termination of the provisions of this Agreement as contemplated by
Section 11.02(b) (other than clause (iii) of such Section), the consent of the
Supermajority Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then Borrower shall have the
right to replace all, but not less than all, of such non consenting Lender or
Lenders (so long as all non consenting Lenders are so replaced) with one or more
persons pursuant to Section 2.16 so long as at the time of such replacement each
such new Lender consents to the proposed change, waiver, discharge or
termination; provided, however, that Borrower shall not have the right to
replace a Lender solely as a result of the exercise of such Lender’s rights (and
the withholding of any required consent by such Lender) pursuant to clause
(iii) of Section 11.02(b).
     SECTION 11.03. Expenses; Indemnity.
     (a) Borrower agrees to promptly pay all reasonable out of pocket costs and
expenses (including but not limited to expenses incurred in connection with due
diligence and travel, courier, reproduction,

-93-



--------------------------------------------------------------------------------



 



printing and delivery expenses) (i) incurred by the Administrative Agent and
Collateral Agent, the Swingline Lender and the Issuing Bank in connection with
the syndication of the credit facilities provided for herein and the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents and the perfection and maintenance of the Liens securing
the Collateral or in connection with any amendments, consents, enforcement
costs, documentary taxes or waivers of the provisions hereof or thereof (whether
or not the transactions hereby or thereby contemplated shall be consummated) or
(ii) incurred by the Agents or after the occurrence and during the continuation
of an Event of Default any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made or Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent and the Collateral
Agent, and any auditors, accountants, consultants, appraisers or other advisors
and, in connection with any such enforcement or protection, the fees, charges
and disbursements of any other counsel for the Agents or any Lender.
     (b) The Loan Parties agree, jointly and severally, to indemnify the Agents,
each Lender, the Issuing Bank and the Swingline Lender, each Affiliate of any of
the foregoing persons and each of their respective partners, controlling
persons, directors, officers, trustees, employees and agents (each such person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, all reasonable out of pocket costs and any and all losses, claims,
damages, liabilities, penalties, judgments, suits and related expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution, delivery, performance, administration or
enforcement of the Loan Documents, (ii) any actual or proposed use of the
proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, or (iv) any actual or alleged
presence or Release or threatened Release of Hazardous Materials, on, at, under
or from any property owned, leased or operated by any Company, or any
Environmental Claim related in any way to any Company; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
     (c) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans or Reimbursement Obligations, the expiration of the Commitments, the
expiration of any Letter of Credit, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Agents, the Issuing Bank or any
Lender. All amounts due under this Section 11.03 shall be payable on written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.
     (d) To the extent that Borrower fails to promptly pay any amount required
to be paid by it to the Administrative Agent and the Collateral Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Agents, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against any of the Agents, the Issuing Bank or
the Swingline Lender in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
total Revolving Exposure and unused Commitments at the time.

-94-



--------------------------------------------------------------------------------



 



     SECTION 11.04. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Agents and each Lender
     (and any attempted assignment or transfer by Borrower without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Affiliates of each of the Administrative Agent, the
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Any Lender shall have the right at any time to assign to one or more
banks, insurance companies, investment companies or funds or other institutions
(other than Borrower or any Affiliate or Subsidiary thereof) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment to a Lender, an Affiliate of a Lender or a Lender
Affiliate, each of Borrower and the Administrative Agent (and, in the case of an
assignment of all or a portion of a Revolving Commitment or any Lender’s
obligations in respect of its LC Exposure or Swingline Exposure, the Issuing
Bank and the Swingline Lender) must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or a Lender Affiliate, any assignment made in connection with the syndication of
the Commitment and Loans by the Arranger or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than, in
the case of Revolving Loans, $2.5 million, unless each of Borrower and the
Administrative Agent otherwise consent, (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, except that this clause (iii) shall
not be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans, (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance in the form of Exhibit B,
together with a processing and recordation fee of $3,500, and (v) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and provided, further, that any consent of
Borrower otherwise required under this paragraph shall not be required if an
Event of Default has occurred and is continuing or prior to the date on which
the Syndication Agent shall have notified Borrower that the primary syndication
of the Commitments has been completed (in which case the Administrative Agent
shall consult with Borrower). Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement
(provided that any liability of Borrower to such assignee under Section 2.12,
2.13 or 2.15 shall be limited to the amount, if any, that would have been
payable thereunder by Borrower in the absence of such assignment, except to the
extent any such amounts are attributable to a Change in Law occurring after the
date of such assignment), and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 11.03).

-95-



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error, and the Administrative Agent, the
Issuing Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, the Issuing Bank, the Collateral Agent,
the Swingline Lender and any Lender (with respect to its own interest only), at
any reasonable time and from time to time upon reasonable prior notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (e) Any Lender shall have the right at any time, without the consent of
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i), (ii) or (iii) of the first
proviso to Section 11.02(b) that affects such Participant. Subject to paragraph
(f) of this Section, Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14(c) as though it were
a Lender. Each Lender shall, acting for this purpose as an agent of Borrower,
maintain at one of its offices a register for the recordation of the names and
addresses of its Participants, and the amount and terms of its participations,
provided that no Lender shall be required to disclose or share the information
contained in such register with Borrower or any other party, except as required
by applicable law.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.12, 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the prior
written consent of Borrower (which consent shall not be unreasonably withheld or
delayed). A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.15 unless Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Sections 2.15(e) and (f) as though it were a
Lender.

-96-



--------------------------------------------------------------------------------



 



     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
     SECTION 11.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14, 2.15 and 11.03 and Article X shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the payment of
the Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
     SECTION 11.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Fee Letter and the Engagement Letter constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof, including the Original Credit Agreement, except to
the extent set forth in Section 11.05 of the Original Credit Agreement. Except
as provided in Section 4.04, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Borrower, the Subsidiary Guarantors, the Agents and the
Lenders agree that (a) all obligations under the Original Credit Agreement, as
amended and restated hereby, shall continue to exist under and be evidenced by
this Agreement and the other Loan Documents and shall constitute Obligations
except to the extent prepaid and exchanged in accordance with Section 2.23 and
(b) except as expressly stated herein or amended, the other Loan Documents are
ratified and confirmed as remaining unmodified and in full force and effect with
respect to all Obligations. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement. Notwithstanding the foregoing, each
Lender by signing a Confidential Lender Authorization with the Administrative
Agent shall be deemed to have consented to the Administrative Agent signing this
Agreement on its behalf pursuant to the provisions thereof and, effective upon
the Administrative Agent signing a counterpart of such Confidential Lender
Authorization, shall be further deemed in this Agreement and the other Loan
Documents to have been a signatory hereto. Each Lender signatory to a
Confidential Lender

-97-



--------------------------------------------------------------------------------



 



Authorization agrees that such Lender shall not be entitled to receive a copy of
any other Lender’s Confidential Lender Authorization.
     SECTION 11.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 11.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of Borrower
against any of and all the obligations of Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and governed by
the law of the State of New York, without regard to conflicts of law principles
that would require the application of the laws of another jurisdiction.
     (b) Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
     (c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 11.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by applicable law.

-98-



--------------------------------------------------------------------------------



 



     SECTION 11.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
     SECTION 11.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 11.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and its Lender Affiliates and to its, its Affiliates’ and its
Lender Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
pursuant to the terms hereof), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 11.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations, (g) with the consent of Borrower or (h) to the extent such
Information (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section 11.12 or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than Borrower or any
Subsidiary. For the purposes of this Section, “Information” shall mean all
information received from Borrower or any Subsidiary relating to Borrower or any
Subsidiary or its business that is clearly identified at the time of delivery as
confidential, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Borrower or any Subsidiary. Any person required to
maintain the confidentiality of Information as provided in this Section 11.12
shall be considered to have complied with its obligation to do so if such person
has exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
     SECTION 11.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall

-99-



--------------------------------------------------------------------------------



 



be increased (but not above the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the Federal Funds Effective Rate to
the date of repayment, shall have been received by such Lender.
     SECTION 11.14. Lender Addendum. Each Original Lender to become a party to
this Agreement on the Closing Date shall do so by delivering to the
Administrative Agent a Lender Addendum duly executed by such Original Lender,
Borrower and the Administrative Agent.
     SECTION 11.15. Integration. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Borrower, the Subsidiary
Guarantors, the Agents and the Lenders agree that (a) all obligations under the
Original Credit Agreement, as amended and restated hereby, shall continue to
exist under and be evidenced by this Agreement and the other Loan Documents and
shall constitute Obligations (except to the extent prepaid and exchanged in
accordance with Section 2.23) and (b) except as expressly stated herein or
amended, the other Loan Documents are ratified and confirmed as remaining
unmodified and in full force and effect with respect to all Obligations.
     SECTION 11.16. USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective as to the Lenders and the
Administrative Agent.
     SECTION 11.17. Certain Subsidiary Guarantors. The Lenders hereby waive any
Defaults and Events of Default that may have arisen under Section 5.11(b) of
this Agreement and Section 3.5 of the Security Agreement with respect to LeBus
Oil Field Service Co., Inc., Globe Well Service, Inc., SCH Disposal, LLC,
Hennesseey Rental Tools, Inc. and Chaparral Services, Inc. so long as Borrower
complies with the requirements of Section 5.11(b) of this Agreement and
Section 3.5 of the Security Agreement with respect to such Wholly Owned
Subsidiaries within 30 days of the Fourth Amendment and Restatement Effective
Date.
[Signature Pages Follow]

-100-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BASIC ENERGY SERVICES, INC.
      By:   /s/ Kenneth V. Husenan        Name:   Kenneth V. Husenan       
Title:   President & CEO        FIRST ENERGY SERVICES COMPANY,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Husenan        Name:   Kenneth V. Husenan       
Title:   President        BASIC ENERGY SERVICES, L.P.,
as a Subsidiary Guarantor
      By:   BASIC ENERGY SERVICES GP, LLC,         its General Partner         
  By:   /s/ Kenneth V. Husenan        Name:   Kenneth V. Husenan        Title:  
President & CEO        BASIC ENERGY SERVICES GP, LLC,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Husenan        Name:   Kenneth V. Husenan       
Title:   President & CEO        BASIC ENERGY SERVICES LP, LLC,
as a Subsidiary Guarantor
      By:   /s/ Jerry Tufly        Name:   Jerry Tufly        Title:   Sole
Manager     

[Fourth Amended and Restated Credit Agreement]

S-1



--------------------------------------------------------------------------------



 



            BASIC ESA, INC., as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman        Name:  Kenneth V. Huseman        
Title:    President & CEO         BASIC MARINE SERVICES, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman       Name:  Kenneth V. Huseman        
Title:    President & CEO         ENERGY AIR DRILLING SERVICE CO.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman       Name:  Kenneth V. Huseman        
Title:    President & CEO         R&R HOT OIL SERVICE INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman       Name:  Kenneth V. Huseman        
Title:    President         OILWELL FRACTURING SERVICES, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman       Name:  Kenneth V. Huseman        
Title:    President & CEO      

[Fourth Amended and Restated Credit Agreement]

S-2



--------------------------------------------------------------------------------



 



            LEBUS OIL FIELD SERVICE CO.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman        Name:   Kenneth V. Huseman       
Title:   President        GLOBE WELL SERVICE, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman        Name:   Kenneth V. Huseman       
Title:   President and Sole Director        SCH DISPOSAL, L.L.C.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman        Name:   Kenneth V. Huseman       
Title:   President and Sole Director        HENNESSEY RENTAL TOOLS, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman        Name:   Kenneth V. Huseman       
Title:   President and Sole Director        CHAPARRAL SERVICES, INC.,
as a Subsidiary Guarantor
      By:   /s/ Kenneth V. Huseman        Name:   Kenneth V. Huseman       
Title:   President and CEO     

[Fourth Amended and Restated Credit Agreement]

S-3



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH, as Issuing Bank,
Administrative Agent and Collateral Agent
      By:   /s/ Irja R. Otsa        Name:   Irja R. Otsa        Title:  
Associate Director            By:   /s/ Mary E. Evans        Name:   Mary E.
Evans        Title:   Associate Director        UBS LOAN FINANCE LLC, as a
Lender and Swingline
Lender
      By:   /s/ Richard L. Tavrow        Name:   Richard L. Tavrow       
Title:   Director            By:   /s/ Irja R. Otsa        Name:   Irja R. Otsa 
      Title:   Associate Director     

[Fourth Amended and Restated Credit Agreement]

S-4



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Syndication Agent
      By:   /s/ David A. Batson        Name:   David A. Batson        Title: 
SVP     

Fourth Amended and Restated Credit Agreement]

S-5



--------------------------------------------------------------------------------



 



            CAPITAL ONE, NATIONAL ASSOCIATION
(f/k/a Hibernia National Bank), as a
Documentation Agent
      By:   /s/ David L. Denbina, P.E.       Name:   David L. Denbina, P.E.    
  Title:   Senior Vice President    

[Fourth Amended and Restated Credit Agreement]

S-6



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Documentation Agent
      By:   /s/ Mark A. Cox       Name:   Mark A. Cox       Title:   Director  
 

[Fourth Amended and Restated Credit Agreement]

S-7



--------------------------------------------------------------------------------



 



Annex I
Applicable Margin

                              Revolving Loans     Applicable Leverage Ratio  
Eurodollar   ABR   Applicable Fee
Level I < 2.0:1.0
    1.25 %     0.25 %     0.375 %
Level II ³ 2.0:1.0
    1.50 %     0.50 %     0.375 %

     Each change in the Applicable Margin or Applicable Fee resulting from a
change in the Leverage Ratio shall be effective with respect to all Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(d), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change.
     Notwithstanding the foregoing:
     (a) from the Fourth Amendment and Restatement Effective Date to the date of
delivery to the Administrative Agent of the financial statements and certificate
required by Section 5.01(a) and Section 5.01(d) for the fiscal year ending
December 31, 2006, (i) the Applicable Margin for Revolving Loans shall be 1.50%
with respect to Eurodollar Revolving Loans and 0.50% with respect to ABR
Revolving Loans and (ii) the Applicable Fee shall be 0.375%; and
     (b) the Leverage Ratio shall be deemed to be in Level II at any time
(i) during which Borrower has failed to deliver the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(d),
respectively, and (ii) during the existence of an Event of Default.

Annex II-1